Exhibit 10.1

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 6, 2013

AMONG

THE J. M. SMUCKER COMPANY

SMUCKER FOODS OF CANADA CORP.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

 

 

 

BMO CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC, AND PNC BANK, NATIONAL ASSOCIATION

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., AND

PNC BANK, NATIONAL ASSOCIATION

AS SYNDICATION AGENTS

AND

FIFTH THIRD BANK AND

U.S. BANK NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE   SECTION 1.   THE CREDIT FACILITIES      1   

Section 1.1.

 

Revolving Credit Commitments

     1   

Section 1.2.

 

Increase in Revolving Credit Commitments

     2   

Section 1.3.

 

Letters of Credit

     3   

Section 1.4.

 

Applicable Interest Rates

     7   

Section 1.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     10   

Section 1.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

     11   

Section 1.7.

 

Swing Loans

     13   

Section 1.8.

 

Maturity of Loans

     15   

Section 1.9.

 

Prepayments

     15   

Section 1.10.

 

Default Rate

     16   

Section 1.11.

 

Evidence of Indebtedness

     17   

Section 1.12.

 

Funding Indemnity

     18   

Section 1.13.

 

Commitment Terminations

     19   

Section 1.14.

 

Substitution of Lenders

     19   

Section 1.15.

 

Defaulting Lenders

     20    SECTION 2.   FEES      20   

Section 2.1.

 

Fees

     20    SECTION 3.   PLACE AND APPLICATION OF PAYMENTS      21   

Section 3.1.

 

Place and Application of Payments

     21    SECTION 4.   GUARANTIES      23   

Section 4.1.

 

Guaranties

     23   

Section 4.2.

 

Further Assurances

     23    SECTION 5.   DEFINITIONS; INTERPRETATION      23   

Section 5.1.

 

Definitions

     23   

Section 5.2.

 

Interpretation

     41   

Section 5.3.

 

Change in Accounting Principles

     41    SECTION 6.   REPRESENTATIONS AND WARRANTIES      41   

Section 6.1.

 

Organization and Qualification

     41   

Section 6.2.

 

Subsidiaries

     42   

Section 6.3.

 

Authority and Validity of Obligations

     42   

Section 6.4.

 

Use of Proceeds; Margin Stock

     42   



--------------------------------------------------------------------------------

Section 6.5.

 

Financial Reports

     43   

Section 6.6.

 

No Material Adverse Change

     43   

Section 6.7.

 

Full Disclosure

     43   

Section 6.8.

 

Trademarks, Franchises, and Licenses

     43   

Section 6.9.

 

Governmental Authority and Licensing

     43   

Section 6.10.

 

Good Title

     44   

Section 6.11.

 

Litigation and Other Controversies

     44   

Section 6.12.

 

Taxes

     44   

Section 6.13.

 

Approvals

     44   

Section 6.14.

 

Investment Company

     44   

Section 6.15.

 

Benefit Plans

     44   

Section 6.16.

 

Compliance with Laws

     46   

Section 6.17.

 

OFAC

     46   

Section 6.18.

 

Other Agreements

     46   

Section 6.19.

 

Solvency

     46   

Section 6.20.

 

No Default

     47    SECTION 7.   CONDITIONS PRECEDENT      47   

Section 7.1.

 

All Credit Events

     47   

Section 7.2.

 

Conditions to Effectiveness

     48    SECTION 8.   COVENANTS      50   

Section 8.1.

 

Maintenance of Business

     50   

Section 8.2.

 

Maintenance of Properties

     50   

Section 8.3.

 

Taxes and Assessments

     50   

Section 8.4.

 

Insurance

     50   

Section 8.5.

 

Financial Reports

     51   

Section 8.6.

 

Inspection

     52   

Section 8.7.

 

Borrowings and Guaranties

     52   

Section 8.8.

 

Liens

     53   

Section 8.9.

 

Acquisitions; Intercompany Investments, Loans and Advances

     55   

Section 8.10.

 

Mergers, Consolidations and Sales

     55   

Section 8.11.

 

Dividends and Certain Other Restricted Payments

     56   

Section 8.12.

 

Benefit Plans

     57   

Section 8.13.

 

Compliance with Laws

     58   

Section 8.14.

 

Compliance with OFAC Sanctions Programs

     58   

Section 8.15.

 

Burdensome Contracts With Affiliates

     59   

Section 8.16.

 

No Changes in Fiscal Year

     59   

Section 8.17.

 

Change in the Nature of Business

     59   

Section 8.18.

 

Use of Proceeds

     59   

Section 8.19.

 

No Restrictions

     60   

Section 8.20.

 

Financial Covenants

     60   

Section 8.21.

 

Other Covenants

     60   



--------------------------------------------------------------------------------

SECTION 9.   EVENTS OF DEFAULT AND REMEDIES      61   

Section 9.1.

 

Events of Default

     61   

Section 9.2.

 

Non-Bankruptcy Defaults

     62   

Section 9.3.

 

Bankruptcy Defaults

     63   

Section 9.4.

 

Collateral for Undrawn Letters of Credit

     63   

Section 9.5.

 

Notice of Default

     64    SECTION 10.   CHANGE IN CIRCUMSTANCES      64   

Section 10.1.

 

Change of Law

     64   

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR or
CDOR Fixed Rate

     65   

Section 10.3.

 

Increased Cost and Reduced Return

     65   

Section 10.4.

 

Lending Offices

     67   

Section 10.5.

 

Discretion of Lender as to Manner of Funding

     67    SECTION 11.   THE ADMINISTRATIVE AGENT      67   

Section 11.1.

 

Appointment and Authorization of Administrative Agent

     67   

Section 11.2.

 

Administrative Agent and its Affiliates

     67   

Section 11.3.

 

Action by Administrative Agent

     68   

Section 11.4.

 

Consultation with Experts

     68   

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

     68   

Section 11.6.

 

Indemnity

     69   

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

     69   

Section 11.8.

 

L/C Issuer and Swing Line Lender

     70   

Section 11.9.

 

Designation of Additional Agents

     70   

Section 11.10.

 

The Intercreditor Agreement

     71    SECTION 12.   THE GUARANTEES      71   

Section 12.1.

 

The Guarantees

     71   

Section 12.2.

 

Guarantee Unconditional

     72   

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

     73   

Section 12.4.

 

Subrogation

     73   

Section 12.5.

 

Waivers

     73   

Section 12.6.

 

Limit on Recovery

     73   

Section 12.7.

 

Stay of Acceleration

     73   

Section 12.8.

 

Benefit to Guarantors

     74   

Section 12.9.

 

Guarantor Covenants

     74    SECTION 13.   MISCELLANEOUS      74   

Section 13.1.

 

Withholding Taxes

     74   

Section 13.2.

 

No Waiver, Cumulative Remedies

     75   

Section 13.3.

 

Non-Business Days

     76   



--------------------------------------------------------------------------------

Section 13.4.

 

Documentary Taxes

     76   

Section 13.5.

 

Survival of Representations

     76   

Section 13.6.

 

Survival of Indemnities

     76   

Section 13.7.

 

Sharing of Set-Off

     76   

Section 13.8.

 

Notices

     77   

Section 13.9.

 

Counterparts

     77   

Section 13.10.

 

Successors and Assigns

     77   

Section 13.11.

 

Participants

     78   

Section 13.12.

 

Assignments

     78   

Section 13.13.

 

Amendments

     80   

Section 13.14.

 

Headings

     81   

Section 13.15.

 

Costs and Expenses; Indemnification

     81   

Section 13.16.

 

Set-off

     82   

Section 13.17.

 

Entire Agreement

     82   

Section 13.18.

 

Governing Law

     82   

Section 13.19.

 

Severability of Provisions

     83   

Section 13.20.

 

Excess Interest

     83   

Section 13.21.

 

Construction

     84   

Section 13.22.

 

Lender’s and L/C Issuer’s Obligations Several

     84   

Section 13.23.

 

Currency

     84   

Section 13.24.

 

Submission to Jurisdiction; Waiver of Jury Trial

     85   

Section 13.25.

 

USA Patriot Act; Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada)

     85   

Section 13.26.

 

Confidentiality

     86   

Section 13.27.

 

Amendment and Restatement

     86   

Section 13.28.

 

No Fiduciary Duty

     87   

Signature Page

     S-1   

 

EXHIBIT A   —    Notice of Payment Request EXHIBIT B   —    Notice of Borrowing
EXHIBIT C   —    Notice of Continuation/Conversion EXHIBIT D-1   —    Revolving
Note EXHIBIT D-2   —    Swing Note EXHIBIT E   —    Compliance Certificate
EXHIBIT F   —    Additional Guarantor Supplement EXHIBIT G   —    Assignment and
Acceptance EXHIBIT H   —    Commitment Amount Increase Request SCHEDULE 1   —   
Commitments SCHEDULE 6.2   —    Subsidiaries SCHEDULE 6.15(b)   —    Canadian
Benefit Plans and Canadian Pension Plans SCHEDULE 8.7   —    Existing
Indebtedness and Guaranties



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement is entered into as of
September 6, 2013, by and among The J. M. Smucker Company, an Ohio corporation
(the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower” and, together with the U.S.
Borrower, individually a “Borrower” and together the “Borrowers”), the direct
and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and Bank of Montreal, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein. All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrowers, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of July 29, 2011
(the “Original Credit Agreement”) pursuant to which the Lenders have agreed to
extend certain credit facilities to the Borrowers on the terms and conditions
contained in the Original Credit Agreement. The Borrowers and the Lenders have
agreed to modify certain terms of the Original Credit Agreement and, for the
sake of clarity and convenience, have agreed to amend and restate the Original
Credit Agreement in its entirety on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree that the Original Credit
Agreement and all schedules and exhibits thereto are hereby amended and restated
in their entirety as follows:

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) in U.S. Dollars to the U.S. Borrower and in
Canadian Dollars to the Canadian Borrower from time to time on a revolving basis
in an aggregate outstanding Original Dollar Amount up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date. The sum of
the aggregate Original Dollar Amount of Revolving Loans, the aggregate Original
Dollar Amount of Swing Loans, and the aggregate U.S. Dollar Equivalent of all
L/C Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time, and the sum of the aggregate Original Dollar
Amount of Revolving Loans of each Lender, the aggregate Original Dollar Amount
of all interests in Swing Loans of each Lender, and the aggregate U.S. Dollar
Equivalent of all interests in L/C Obligations of each Lender at any time
outstanding shall not exceed such Lender’s Revolving Credit Commitments in
effect at such time. Each Borrowing of Revolving Loans shall be made ratably by
the Lenders in proportion to their



--------------------------------------------------------------------------------

respective Revolver Percentages, except (i) as provided in Section 1.1(b) with
respect to CAD Base Rate Loans, and (ii) any requested Borrowing of Loans, other
than CAD Base Rate Loans, made at a time when any CAD Base Rate Loans are
outstanding shall be made by the Lenders ratably in accordance with their
Revolver Percentages until the Revolving Credit Commitments of the CAD Base Rate
Lenders have been fully utilized and thereafter such requested Borrowing shall
be made by the Farm Credit Banks ratably in accordance with their respective
Unused Revolving Credit Commitments. As provided in Section 1.6(a) hereof, the
U.S. Borrower may elect that each Borrowing of Revolving Loans be either U.S.
Base Rate Loans or Eurodollar Loans and the Canadian Borrower may elect that
each Borrowing of Revolving Loans be either CAD Base Rate Loans or CAD CDOR
Loans, provided that the aggregate Original Dollar Amount of CAD Base Rate Loans
at any time outstanding shall not exceed the Revolving Credit Commitments of the
CAD Base Rate Lenders in effect at such time. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Revolving Credit Termination
Date, subject to the terms and conditions hereof.

(b) CAD Base Rate Loans. Notwithstanding any other provision of this Agreement,
all Borrowings of CAD Base Rate Loans shall be made by the CAD Base Rate Lenders
ratably in proportion to their respective CAD Base Rate Loan Percentages,
provided that the sum of the aggregate Original Dollar Amount of Revolving
Loans, the aggregate Original Dollar Amount of interests in Swing Loans, and the
aggregate U.S. Dollar Equivalent of all interests in L/C Obligations of any
Lender shall not exceed the Revolving Credit Commitment of such Lender in effect
at any time.

(c) Conversion and Settlement of CAD Base Rate Loans. On the Settlement Date,
(i) each CAD Base Rate Loan shall automatically be converted into a
U.S. Dollar-denominated Base Rate Loan in an amount equal to the U.S. Dollar
Equivalent of such CAD Base Rate Loan, and (ii) the Lenders shall make such
purchases and sales of interests in the Loans and L/C Obligations then
outstanding between themselves so that after giving effect thereto each Lender
shall hold its Revolver Percentage of the aggregate Original Dollar Amount of
Revolving Loans, the aggregate Original Dollar Amount of interests in Swing
Loans, and the aggregate U.S. Dollar Equivalent of all interests in L/C
Obligations then outstanding. Such purchases and sales shall be arranged through
the Administrative Agent and each Lender hereby agrees to execute such further
instruments and documents, if any, as the Administrative Agent may reasonably
request in connection therewith. The several obligations of the Lenders under
this Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against any
Borrower, any other Lender, or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding, or reduction
whatsoever.

Section 1.2. Increase in Revolving Credit Commitments . The Borrowers may, on
any Business Day prior to the Revolving Credit Termination Date, increase the
aggregate amount of the Revolving Credit Commitments by delivering a Commitment
Amount Increase Request substantially in the form attached hereto as Exhibit H
or in such other form acceptable to the

 

-2-



--------------------------------------------------------------------------------

Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
an additional Lender (or additional Revolving Credit Commitments for existing
Lender(s)) and the amount of its Revolving Credit Commitment (or additional
amount of its Revolving Credit Commitment(s)); provided, however, that (a) any
increase of the aggregate amount of the Revolving Credit Commitments to an
amount in excess of $2,250,000,000 will require the approval of the Required
Lenders, (b) any increase of the aggregate amount of the Revolving Credit
Commitments shall be in an amount not less than $25,000,000, (c) no Event of
Default shall have occurred and be continuing at the time of the request or on
the effective date of the Commitment Amount Increase, (d) all representations
and warranties contained in Section 6 hereof shall be true and correct in all
material respects at the effective date of such Commitment Amount Increase
(except to the extent the same expressly relate to an earlier date, provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects), and (e) the Administrative Agent’s consent (which shall not be
unreasonably withheld) shall be required for any increase in the amount of an
existing Lender’s Revolving Credit Commitment or the addition of a new Lender.
The effective date of the Commitment Amount Increase shall be agreed upon by the
Borrowers and the Administrative Agent. Upon the effectiveness thereof, the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
in an amount sufficient such that after giving effect to its advance each Lender
shall have outstanding its Revolver Percentage of Revolving Loans. It shall be a
condition to such effectiveness that (i) if any Eurodollar Loans or CAD CDOR
Loans are outstanding under the Revolving Credit on the date of such
effectiveness, such Eurodollar Loans or CAD CDOR Loans shall be deemed to be
prepaid on such date and the Borrowers shall pay any amounts owing to the
Lenders pursuant to Section 1.12 hereof and (ii) the Borrowers shall not have
terminated any portion of the Revolving Credit Commitments pursuant to
Section 1.13 hereof. The Borrower agrees to pay any reasonable expenses of the
Administrative Agent relating to any Commitment Amount Increase. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment and no Lender’s Revolving Credit Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Revolving
Credit Commitment.

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, each Borrower may request
from the L/C Issuer standby and commercial letters of credit (each a “Letter of
Credit”) for the account of each Borrower or for the account of a Borrower and
one or more of its Subsidiaries in U.S. Dollars or Canadian Dollars in the
U.S. Dollar Equivalent of an aggregate undrawn face amount up to the L/C
Sublimit. Each Letter of Credit shall be issued by the L/C Issuer, but each
Lender shall be obligated to reimburse the L/C Issuer for such Lender’s Revolver
Percentage of the amount of each drawing thereunder to the extent not reimbursed
by the Borrowers and, accordingly, each Letter of Credit shall constitute usage
of the Revolving Credit Commitment of each Lender pro rata in an amount equal to
its Revolver Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of either Borrower, issue one or more Letters
of Credit in U.S. Dollars for the account of the U.S. Borrower and its
Subsidiaries or Canadian Dollars for the

 

-3-



--------------------------------------------------------------------------------

account of the Canadian Borrower and its Subsidiaries, in a form satisfactory to
the L/C Issuer, with expiration dates no later than the earlier of 12 months
from the date of issuance (or which are cancelable not later than 12 months from
the date of issuance and each renewal) or thirty (30) days prior to the
Revolving Credit Termination Date, in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by such Borrower and, if
such Letter of Credit is for the account of one of its Subsidiaries, such
Subsidiary for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrowers shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.9 or Section 1.15 hereof, unless an Event of Default exists, the
L/C Issuer will not call for the funding by any Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (iii) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, the obligation of the
Borrower for whose account such Letter of Credit was issued to reimburse the
L/C Issuer for the amount of such drawing shall bear interest (which the
relevant Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum (x) if such Letter of Credit is denominated in U.S.
Dollars, equal to the sum of the U.S. Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed) plus the Applicable Margin for U.S. Base Rate
Loans, and (y) if such Letter of Credit is denominated in Canadian Dollars,
equal to the sum of the CAD Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed) plus the Applicable Margin for CAD Base Rate Loans. If
the L/C Issuer issues any Letter of Credit with an expiration date that is
automatically extended unless the L/C Issuer gives notice that the expiration
date will not so extend beyond its then scheduled expiration date, unless the
Administrative Agent or the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) an Event of Default exists and either the
Administrative Agent or the Required Lenders (with notice to the Administrative
Agent) have given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower for whose account such
Letter of Credit was issued subject to the conditions of Section 7 hereof and
the other terms of this Section 1.3. Notwithstanding anything contained herein
to the contrary, the L/C Issuer shall be under no obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with the
Borrowers or such Lender satisfactory to the L/C Issuer to eliminate the L/C
Issuer’s risk with respect to such Lender.

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrowers to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 1:00 p.m. (Chicago time) on the date

 

-4-



--------------------------------------------------------------------------------

when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower for whose account such Letter of Credit was issued after 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
1:00 p.m. (Chicago time) on the following Business Day, in immediately available
funds at the Administrative Agent’s principal office in Chicago, Illinois, or
such other office as the Administrative Agent may designate in writing to the
Borrower (who shall thereafter cause to be distributed to the L/C Issuer such
amount(s) in like funds). If a Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 1.3(e) below, then all payments
thereafter received by the Administrative Agent in discharge of any of the
relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.3(e) below.

(d) Obligations Absolute. Each Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the relevant Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as finally determined by a court of
competent jurisdiction), the L/C Issuer shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-5-



--------------------------------------------------------------------------------

(e) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by a Borrower
to pay any Reimbursement Obligation at the time required on the date the related
drawing is to be paid, as set forth in Section 1.3(c) above, or if the
L/C Issuer is required at any time to return to a Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 2:00 p.m. (Chicago time), or not later than
2:00 p.m. (Chicago time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Revolver Percentage of
such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by the L/C Issuer
to the date of such payment by such Participating Lender at a rate per annum
equal to: (i) from the date the related payment was made by the L/C Issuer to
the date two (2) Business Days after payment by such Participating Lender is due
hereunder, (x) if such Letter of Credit is denominated in U.S. Dollars, the
Federal Funds Rate for each such day, and (y) if such Letter of Credit is
denominated in Canadian Dollars, the cost to the Administrative Agent of funding
such amount, and (ii) from the date two (2) Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, (x) if such Letter of Credit is denominated in
U.S. Dollars, the U.S. Base Rate in effect for each such day, and (y) if such
Letter of Credit is denominated in Canadian Dollars, the CAD Base Rate in effect
for each such day. Each such Participating Lender shall thereafter be entitled
to receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its Revolver Percentage thereof as a Lender hereunder. The
several obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against any Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Revolving Credit Commitment of any Lender,
and each payment by a Participating Lender under this Section 1.3 shall be made
without any offset, abatement, withholding or reduction whatsoever.

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful

 

-6-



--------------------------------------------------------------------------------

misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(g) Manner of Requesting a Letter of Credit. Each Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit for its account,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by such Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the Administrative Agent and
the L/C Issuer, in each case, together with the fees called for by this
Agreement. The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

(h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent and the
successor L/C Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced L/C Issuer. From and after the effective date of any
such replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer “ shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Section 1.4. Applicable Interest Rates. (a) U.S. Base Rate Loans. Each U.S. Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the U.S. Base Rate from time to time in effect,
payable by the relevant Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise), provided that interest shall not accrue
on any Loan (or portion thereof) for the day such Loan (or portion) is paid as
provided in Section 3.1.

“U.S. Base Rate” means, for any day, the rate per annum equal to the greatest
of: (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in

 

-7-



--------------------------------------------------------------------------------

the United States as in effect on such day, with any change in the U.S. Base
Rate resulting from a change in said prime commercial rate to be effective as of
the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate), (b) the sum of (i) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As used
herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the LIBOR01 Page
as of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) divided by (ii) one
(1) minus the Eurodollar Reserve Percentage.

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a U.S. Base Rate Loan, until maturity (whether by acceleration
or otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the relevant
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise), provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion) is paid as provided in Section 3.1.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

 

Adjusted LIBOR             =

  

LIBOR

        1 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

-8-



--------------------------------------------------------------------------------

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association (or
any successor to the British Bankers’ Association) as the information vendor for
the purpose of displaying British Bankers’ Association Interest Settlement Rates
for U.S. Dollar deposits).

(c) CAD Base Rate Loans. Each CAD Base Rate Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, or created by conversion from a CAD CDOR,
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the CAD Base Rate from time to time in
effect, payable by the relevant Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise), provided that interest shall
not accrue on any Loan (or portion thereof) for the day such Loan (or portion)
is paid as provided in Section 3.1.

“CAD Base Rate” means, for any day, the per annum rate of interest announced
from time to time by the Administrative Agent as its reference rate then in
effect for determining rates of interest on Canadian Dollar Loans to its
customers in Canada and designated as its prime rate. Each change in the CAD
Base Rate shall be effective immediately from and after such change.

(d) CAD CDOR Loans. Each CAD CDOR Loan made or maintained by a Lender shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 365/366 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced or continued, or created by
conversion from a CAD Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the CAD Fixed Rate applicable for such Interest Period, payable by the relevant
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise), provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion) is paid as provided in Section 3.1.

 

-9-



--------------------------------------------------------------------------------

“CAD Fixed Rate” shall mean, with respect to a CAD CDOR Loan, for any Interest
Period, the rate per annum determined by the Administrative Agent by reference
to the average of the rates displayed on the “Reuters Screen CDOR Page” (as
defined in the International Swap Dealer Association, Inc. definitions, as
amended from time to time), or such other page as may replace such page on such
screen for the purpose of displaying Canadian interbank bid rates for Canadian
Dollar bankers’ acceptances) applicable to Canadian Dollar bankers’ acceptances
(on a three hundred sixty-five (365) day basis) with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time) on the first day of such
Interest Period (as adjusted by the Administrative Agent after 10:00 A.M.
(Eastern time) to reflect any error in a posted rate or in the posted average
annual rate of interest). If, for any reason, the rates on the Reuters Screen
CDOR Page are unavailable, then CAD Fixed Rate means the rate of interest
determined by the Administrative Agent that is equal to the rate (rounded
upwards to the nearest basis point) quoted by the Canadian Reference Bank as its
discount rate for purchase of Canadian Dollar bankers’ acceptances in an amount
substantially equal to such CAD CDOR Loan with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time). No adjustment shall be made to
account for the difference between the number of days in a year on which the
rates referred to in this definition are based and the number of days in a year
on the basis of which interest is calculated in this Agreement.

(e) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder based
on the foregoing, and its determination thereof shall be conclusive and binding
except in the case of manifest error. The Original Dollar Amount of each Loan
denominated in Canadian Dollars shall be determined or redetermined, as
applicable, (i) in the case of CAD CDOR Loans, effective as of the first day of
each Interest Period applicable to such Loan, and (ii) in the case of CAD Base
Rate Loans, effective as of the last day of each calendar month.

(f) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a three
hundred sixty (360) day year or any other period of time less than a calendar
year) are equivalent to the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by three hundred sixty
(360) or such other period of time, respectively.

Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of U.S. Base Rate Loans shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $100,000. Each Borrowing of CAD
Base Rate Loans shall be in an amount not less than CAD $1,000,000 or such
greater amount which is an integral multiple of CAD $100,000. Each Borrowing of
CAD CDOR Loans shall be in an amount not less than CAD $1,000,000 or such
greater amount which is an integral multiple of $1,000,000. Each Borrowing of
Eurodollar Loans advanced, continued or converted shall be in an amount equal to
$1,000,000 or such greater amount which is an integral multiple of $1,000,000.
Without the Administrative Agent’s consent, there shall not be more than ten
(10) Borrowings of Eurodollar Loans outstanding hereunder and ten
(10) Borrowings of CAD CDOR Loans.

 

-10-



--------------------------------------------------------------------------------

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower requesting a
Borrowing of Loans shall give notice to the Administrative Agent by no later
than 10:00 a.m. (Chicago time): (i) at least three (3) Business Days before the
date on which such Borrower requests the Lenders to advance a Borrowing of
Eurodollar Loans (ii) on the date such Borrower requests the Lenders to advance
a Borrowing of U.S. Base Rate Loans or CAD Base Rate Loans, and (iii) at least
three (3) Business Days before the date on which such Borrower requests the
Lenders to advance a Borrowing of CAD CDOR Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the relevant Borrower may from time to time elect to change or continue
the type of interest rate borne by each Borrowing obtained by it hereunder or,
subject to the minimum amount requirement for each outstanding Borrowing set
forth in Section 1.5 hereof, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, such Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into U.S. Base Rate
Loans, (ii) if such Borrowing is of U.S. Base Rate Loans, on any Business Day,
such Borrower may convert all or part of such Borrowing into Eurodollar Loans
for an Interest Period or Interest Periods specified by such Borrower, (iii) if
such Borrowing is of CAD Base Rate Loans, on any Business Day, such Borrower may
convert all or part of such Borrowing into CAD CDOR Loans for an Interest Period
or Interest Periods specified by such Borrower, and (iv) if such Borrowing is of
CAD CDOR Loans, on the last day of the Interest Period applicable thereto, such
Borrower may continue part or all of such Borrowing as CAD CDOR Loans or convert
part or all of such Borrowing into CAD Base Rate Loans. The Borrowers shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of U.S. Base
Rate Loans into Eurodollar Loans must be given by no later than 10:00 a.m.
(Chicago time) at least three (3) Business Days before the date of the requested
continuation or conversion. Notice of the continuation of a Borrowing of CAD
CDOR Loans for an additional Interest Period or of the conversion of part or all
of a Borrowing of CAD Base Rate Loans into CAD CDOR Loans must be given by no
later than 10:00 a.m. (Chicago time) at least three (3) Business Days before the
date of the requested continuation or conversion. All such notices concerning
the advance, continuation or conversion of a Borrowing shall specify the date of
the requested advance, continuation or conversion of a Borrowing (which shall be
a Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon written notice to the Borrowers by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under

 

-11-



--------------------------------------------------------------------------------

Section 9.1(j) or 9.1(k) hereof with respect to any Borrower, without notice),
no Borrowing of Eurodollar Loans or CAD CDOR Loans shall be advanced, continued,
or created by conversion if any Event of Default then exists. Each Borrower
agrees that the Administrative Agent may rely on any such telephonic, telecopy,
or other telecommunication notice given by any person the Administrative Agent
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in good faith reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from a Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to such Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in Canadian Dollars, shall
give notice by such means to the Borrowers and each Lender of the Original
Dollar Amount thereof.

(c) Borrower’s Failure to Notify. If the U.S. Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.9(a), such Borrowing shall automatically be converted into a Borrowing
of U.S. Base Rate Loans. If the Canadian Borrower fails to give notice pursuant
to Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of CAD CDOR Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing
shall automatically be converted into a Borrowing of CAD Base Rate Loans. In the
event a Borrower fails to give notice pursuant to Section 1.6(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation owed by it and has
not notified the Administrative Agent by 12:00 noon (Chicago time) on the day
such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, such
Borrower shall be deemed to have requested (i) in the case of the U.S. Borrower,
a Borrowing of U.S. Base Rate Loans under the Revolving Credit (or, at the
option of the Swing Line Lender, under the Swing Line) on such day in the amount
of the Reimbursement Obligation then due, which Borrowing shall be applied to
pay the Reimbursement Obligation then due, and (ii) in the case of the Canadian
Borrower, a Borrowing of CAD Base Rate Loans under the Revolving Credit (or, at
the option of the Swing Line Lender, under the Swing Line) on such day in the
amount of the Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender (other than Farm Credit Banks in the case only of CAD Base Rate Loans)
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the relevant Borrower at the Administrative Agent’s
principal office in Chicago,

 

-12-



--------------------------------------------------------------------------------

Illinois in the case of Borrowings denominated in U.S. Dollars or Toronto,
Ontario, Canada in the case of Borrowings denominated in Canadian Dollars (or in
each case at such other location as the Administrative Agent shall designate),
by depositing or wire transferring such proceeds to the credit of such
Borrower’s Designated Disbursement Account or as the relevant Borrower and the
Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of U.S. Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the relevant Borrower the proceeds of the Loan to be made by such Lender and,
if any Lender has not in fact made such payment to the Administrative Agent,
such Lender shall, on demand, pay to the Administrative Agent the amount made
available to the relevant Borrower attributable to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the relevant Borrower and ending on (but
excluding) the date such Lender pays such amount to the Administrative Agent at
a rate per annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day or, in the
case of a Loan denominated in Canadian Dollars, the cost to the Administrative
Agent of funding the amount it advanced to fund such Lender’s Loan, as
determined by the Administrative Agent, and (ii) from the date two (2) Business
Days after the date such payment is due from such Lender to the date such
payment is made by such Lender, the U.S. Base Rate in effect for each such day
or, in the case of a Loan denominated in Canadian Dollars, the CAD Base Rate in
effect for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower that received the
proceeds of such Loan will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.12 hereof so that such Borrower will have no liability under such
Section with respect to such payment.

Section 1.7. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender may, in its
discretion, make loans in U.S. Dollars to the U.S. Borrower or Canadian Dollars
to the Canadian Borrower under the Swing Line (individually a “Swing Loan” and
collectively the “Swing Loans”) which shall not at any time outstanding exceed
the Swing Line Sublimit. Swing Loans may be availed of from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date. Each Swing Loan to the U.S. Borrower
shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $50,000 and each Swing Loan to the Canadian Borrower shall
be in a minimum amount of CAD $250,000 or such greater amount which is an
integral multiple of CAD $50,000.

 

-13-



--------------------------------------------------------------------------------

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the U.S. Base Rate or the CAD Base Rate, as applicable, plus the Applicable
Margin for U.S. Base Rate Loans or CAD Base Rate Loans under the Revolving
Credit as from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed). Interest
on each Swing Loan shall be due and payable by the applicable Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

(c) Requests for Swing Loans. The applicable Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
2:00 p.m. (Chicago time) on the date upon which such Borrower requests that any
Swing Loan be made to it, of the amount and date of such Swing Loan. Subject to
the terms and conditions hereof, the proceeds of each Swing Loan extended to a
Borrower shall be deposited or otherwise wire transferred to the Borrower’s
Designated Disbursement Account or as the applicable Borrower, the
Administrative Agent, and the Swing Line Lender may otherwise agree. Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swing Line Lender to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement (provided that the Swing Line Lender shall be
entitled to assume that the conditions precedent to an advance of any Swing Loan
have been satisfied unless notified to the contrary by the Administrative Agent
or the Required Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrowers (and the Borrowers hereby
irrevocably authorize the Swing Line Lender to act on their behalf for such
purpose) and with notice to the applicable Borrower and the Administrative
Agent, request each Lender to make a Revolving Loan in the form of a U.S. Base
Rate Loan or CAD Base Rate Loan, as applicable, in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given, subject to Section 1.1(b) and (c) hereof. Unless an
Event of Default described in Section 9.1(j) or 9.1(k) exists with respect to
the U.S. Borrower or the Canadian Borrower, as applicable, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender, in immediately available funds in U.S. Dollars
or Canadian Dollars, at the Administrative Agent’s office in Chicago, Illinois
(or such other location designated by the Administrative Agent), before 12:00
Noon (Chicago time) on the Business Day following the day such notice is given,
subject to Section 1.1(b) and (c) hereof. The Administrative Agent shall
promptly remit the proceeds of such Borrowing to the Swing Line Lender to repay
the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.7(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the U.S. Borrower or the Canadian Borrower or otherwise), such Lender
will, by the time and in the manner such Revolving Loan was to have been funded
to the Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a

 

-14-



--------------------------------------------------------------------------------

Swing Loan shall thereafter be entitled to receive its Revolver Percentage of
each payment of principal received on the Swing Loan and of interest received
thereon accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against any
Borrower, any other Lender, or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding, or reduction
whatsoever.

Section 1.8. Maturity of Loans. (a) Scheduled Payments of Revolving Loans. Each
Revolving Loan, both for principal and interest not sooner paid, shall mature
and be due and payable by the Borrower that borrowed such Loan on the Revolving
Credit Termination Date.

(b) Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the U.S. Borrower on the Revolving
Credit Termination Date.

Section 1.9. Prepayments. (a) Optional. Any Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of U.S. Base Rate Loans,
in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $100,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $5,000,000 or such greater amount which is an integral
multiple of $1,000,000, (iii) if such Borrowing is of CAD Base Rate Loans, in
Canadian Dollars in an amount not less than CAD $1,000,000 or such greater
amount which is an integral multiple of CAD $100,000, (iv) if such Borrowing is
of CAD CDOR Loans, in Canadian Dollars in an amount not less than CAD $5,000,000
or such greater amount which is an integral multiple of CAD $1,000,000, and
(v) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 1.5 and 1.7 hereof remains outstanding) any
Borrowing of Eurodollar Loans on the last day of the Interest Period therefor
and at any other time upon (A) three (3) Business Days prior notice by such
Borrower to the Administrative Agent, (B) in the case of a Borrowing of U.S.
Base Rate Loans, notice delivered by such Borrower to the Administrative Agent
no later than 10:00 a.m. (Chicago time) on the date of prepayment, (C) in the
case of any Borrowing of CAD CDOR Loans on the last day of the Interest Period
therefor and at any other time upon three (3) Business Days prior notice by such
Borrower to the Administrative Agent, or (D) in the case of a Borrowing of CAD
Base Rate Loans, notice delivered by such Borrower to the Administrative Agent
no later than 10:00 a.m. (Chicago time) on the date of prepayment (or, in any
case of (A) through (D) above, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, CAD
CDOR Loans or Swing Loans, accrued interest thereon to the date fixed for
prepayment plus any amounts due the Lenders under Section 1.12 hereof.

 

-15-



--------------------------------------------------------------------------------

(b) Mandatory. (i) Each Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay its own
Revolving Loans, Swing Loans, and, if necessary, prefund its own L/C Obligations
by the aggregate amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.

(ii) If at any time (A) for any reason other than fluctuations in currency
exchange rates, the sum of the aggregate Original Dollar Amount of Revolving
Loans, the aggregate Original Dollar Amount of Swing Loans, and the aggregate
U.S. Dollar Equivalent of all L/C Obligations then outstanding shall be in
excess of the Revolving Credit Commitments then in effect, and (B) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
Original Dollar Amount of Revolving Loans, the aggregate Original Dollar Amount
of Swing Loans, and the aggregate U.S. Dollar Equivalent of all L/C Obligations
then outstanding shall be in excess of 105% of the Revolving Credit Commitments
then in effect, each Borrower shall (1) immediately without notice or demand in
the circumstances described in clause (A) and (2) within 3 Business Days after
notice from the Administrative Agent in the circumstances described in
clause (B), pay over the amounts which in aggregate equal such excess to the
Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
each such Borrower’s applicable Revolving Loans and Swing Loans until paid in
full with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for each Borrower’s Obligations owing with
respect to such Borrower’s Letters of Credit.

(iii) Unless the U.S. Borrower prepaying a Loan otherwise directs, prepayments
of Loans under this Section 1.9(b) in U.S. Dollars shall be applied first to
Borrowings of U.S. Base Rate Loans made to such Borrower until payment in full
thereof with any balance applied to Borrowings of Eurodollar Loans made to such
Borrower in the order in which their Interest Periods expire, and prepayments by
the Canadian Borrower of Loans under this Section 1.9(b) in Canadian Dollars
shall be applied first to Borrowings of CAD Base Rate Loans made to such
Borrower until payment in full thereof with any balance applied to Borrowings of
CAD CDOR Loans made to such Borrower in the order in which their Interest
Periods expire. Each prepayment of Loans under this Section 1.9(b) shall be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans, CAD CDOR Loans or Swing Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 1.12
hereof. Each prefunding of L/C Obligations shall be made in accordance with
Section 9.4 hereof.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, each Borrower
shall pay, after written notice from the Administrative Agent, interest (after
as well as before entry of judgment thereon to the extent permitted by law) on
the principal amount of all Loans and Reimbursement Obligations owed by it under
the Loan Documents, and letter of credit fees from the date of such Event of
Default or acceleration at a rate per annum equal to:

 

-16-



--------------------------------------------------------------------------------

(a) for any U.S. Base Rate Loan or any Swing Loan bearing interest based on the
U.S. Base Rate, the sum of 2.0% plus the Applicable Margin plus the U.S. Base
Rate from time to time in effect;

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for U.S. Base Rate Loans plus the U.S. Base Rate from
time to time in effect;

(c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation;

(d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

(e) for any CAD Base Rate Loan or any Swing Loan bearing interest based on the
CAD Base Rate, the sum of 2.0% plus the Applicable Margin plus the CAD Base Rate
from time to time in effect; and

(f) for any CAD CDOR Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for CAD Base Rate Loans plus the CAD Base Rate from
time to time in effect;

provided, however, that in the absence of acceleration or a Principal Payment
Default (as defined below), any interest adjustments pursuant to this Section
shall only be made at the election of the Required Lenders, with written notice
to the Borrowers. If any principal amount of any Loan or Reimbursement
Obligation is not paid when due (a “Principal Payment Default”) such principal
amount shall bear interest at the rates specified in subsections (a) through
(f) above until paid in full. While any Event of Default exists or after
acceleration, interest as adjusted under this Section 1.10 shall be paid on
demand of the Administrative Agent at the request or with the consent of the
Required Lenders.

Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made to
such Borrower by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.

 

-17-



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that its Loans to each Borrower be evidenced by a
promissory note or notes of such Borrower in the forms of Exhibit D-1 (in the
case of its Revolving Loans and referred to herein as a “Revolving Note”), or
D-2 (in the case of its Swing Loans and referred to herein as a “Swing Note”),
as applicable (the Revolving Notes, and Swing Notes being hereinafter referred
to collectively as the “Notes” and individually as a “Note”). In such event,
each Borrower shall prepare, execute and deliver to such Lender a Note payable
to such Lender or its registered assigns. Thereafter, the Loans evidenced by
such Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 13.12) be represented by one or more Notes of the
relevant Borrower payable to the order of the payee named therein or any
assignee pursuant to Section 13.12, except to the extent that any such Lender or
assignee subsequently returns any such Note to the relevant Borrower for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or CAD CDOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or CAD CDOR Loan
on a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by a Borrower to borrow or continue a Eurodollar Loan or CAD CDOR
Loan, or to convert a U.S. Base Rate Loan into a Eurodollar Loan on the date
specified in a notice given pursuant to Section 1.6(a) hereof or to convert a
CAD Base Rate Loan into a CAD CDOR Loan on the date specified in a notice given
pursuant to Section 1.6(a) hereof,

(c) any failure by a Borrower to make any payment of principal on any Eurodollar
Loan or CAD CDOR Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan or CAD CDOR Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the relevant Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
relevant Borrower, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail and
the amounts shown on such certificate shall be conclusive if reasonably deemed
prime facie correct.

 

-18-



--------------------------------------------------------------------------------

Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrowers shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
U.S.$10,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Revolver Percentages, provided that the Revolving Credit
Commitments may not be reduced to an amount less than the sum of the Original
Dollar Amount of Revolving Loans and Swing Loans and the U.S. Dollar Equivalent
of all L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or the Swing Line Sublimit then in effect
shall reduce the L/C Sublimit and Swing Line Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination of the Revolving Credit Commitments.

(b) Any termination of the Revolving Credit Commitments pursuant to this
Section 1.13 may not be reinstated.

Section 1.14. Substitution of Lenders. In the event (a) any Borrower receives a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) any Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator or like Person has been appointed for any such Person, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrowers may, in addition
to any other rights the Borrowers may have hereunder or under applicable law,
require, at the Borrowers’ expense, any such Affected Lender to assign, at par,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Revolving Credit Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to an Eligible Assignee specified
by the Borrowers, provided that (i) such assignment shall not conflict with or
violate any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrowers shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.12 hereof as if
the Loans owing to it were prepaid rather than assigned and any amounts due such
Lender under Sections 10.3 and 13.1 hereof) other than such principal owing to
it hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrowers).

 

-19-



--------------------------------------------------------------------------------

Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Revolving Credit Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Revolving Credit Commitments or an extension of the maturity date
of such Lender’s Loans or other Obligations without such Lender’s consent);
(b) to the extent permitted by applicable law, until such time as the Defaulting
Lender Excess with respect to such Defaulting Lender shall have been reduced to
zero, any voluntary prepayment of the Loans shall, if the Administrative Agent
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding;
(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding Loans
shall be excluded for purposes of calculating any facility fee payable to
Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any
Defaulting Lender Period with respect to such Defaulting Lender (and any Letter
of Credit fee otherwise payable to a Lender who is a Defaulting Lender shall
instead be paid to the L/C Issuer for its use and benefit); (d) the utilization
of Revolving Credit Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Loans of such Defaulting
Lender; and (e) if so requested by the L/C Issuer at any time during the
Defaulting Lender Period with respect to such Defaulting Lender, each Borrower
shall deliver to the Administrative Agent cash collateral in an amount equal to
such Defaulting Lender’s Revolver Percentage of L/C Obligations owed by such
Borrower that are then outstanding (to be, held by the Administrative Agent as
set forth in Section 9.4 hereof). No Revolving Credit Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 1.15, performance by any Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section 1.15. The rights and
remedies against a Defaulting Lender under this Section 1.15 are in addition to
other rights and remedies which the Borrowers may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.

SECTION 2. FEES.

Section 2.1. Fees. (a) Revolving Credit Facility Fee. The Borrowers shall pay to
the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a facility fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 365 or 366 days, as
the case may be, and the actual number of days elapsed) on the average daily
Revolving Credit Commitments, whether or not in use. Such facility fee shall be
payable quarterly in arrears on the last day of each January, April, July and
October in each year (commencing on the first such date occurring after the date
hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the facility fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

-20-



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
for whose account such Letter of Credit is issued, extended or increased shall
pay to the L/C Issuer for its own account a fronting fee equal to the percentage
specified in the fee letter dated July 16, 2013, between the Administrative
Agent and the U.S. Borrower (the “BMO Fee Letter”) of the face amount of (or of
the increase in the face amount of) such Letter of Credit. Quarterly in arrears,
on the last day of each January, April, July and October, commencing on the
first such date occurring after the date hereof, each Borrower shall pay for
each Letter of Credit issued for its account to the Administrative Agent, for
the ratable benefit of the Lenders in accordance with their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 365 or 366 days, as the case may be,
and the actual number of days elapsed) in effect during each day of such quarter
applied to the daily average face amount of Letters of Credit issued for such
Borrower’s account that were outstanding during such quarter. In addition, each
Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit issued for its account as
established by the L/C Issuer from time to time. All fees payable pursuant to
this Section 2.1(b) shall be paid in the currency in which the relevant Letter
of Credit is issued.

(c) Administrative Agent Fees. The U.S. Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the U.S. Borrower in the BMO Fee Letter, or as
otherwise agreed to in writing between them.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by each Borrower under this Agreement and the other Loan
Documents, shall be made by each Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois in the case of payments by the
U.S. Borrower or Toronto, Canada in the case of payments by the Canadian
Borrower (or in each case such other location as the Administrative Agent may
designate to the Borrowers), for the benefit of the Lender(s) or L/C Issuer
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in U.S. Dollars, in the case of Obligations denominated
in U.S. Dollars, or Canadian Dollars, in the case of Obligations denominated in
Canadian Dollars, in immediately available funds at the place of payment, in
each case without set-off or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that a Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period

 

-21-



--------------------------------------------------------------------------------

commencing on the date such amount was distributed to such Lender and ending on
(but excluding) the date such Lender repays such amount to the Administrative
Agent, at a rate per annum equal to: (i) from the date the distribution was made
to the date two (2) Business Days after payment by such Lender is due hereunder,
(x) if such scheduled payment was to be made in U.S. Dollars, the Federal Funds
Rate for each such day, and (y) if such scheduled payment was to be made in
Canadian Dollars, the cost to the Administrative Agent of funding such amount,
and (ii) from the date two (2) Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, (x) if such
scheduled payment was to be made in U.S. Dollars, the U.S. Base Rate for each
such day, and (y) if such scheduled payment was to be made in Canadian Dollars,
the CAD Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Revolving Credit Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrowers have agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), aggregate amount paid to, or held as collateral security for,
the Lenders and L/C Issuer to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(f) finally, to the relevant Borrower or whoever else may be lawfully entitled
thereto.

 

-22-



--------------------------------------------------------------------------------

SECTION 4. GUARANTIES.

Section 4.1. Guaranties. The payment and performance of the Obligations of the
U.S. Borrower shall at all times be guaranteed by each direct and indirect
existing or future Domestic Subsidiary or group of Domestic Subsidiaries of the
U.S. Borrower which guaranty the payment of other Material Indebtedness of the
U.S. Borrower, and the payment and performance of the Obligations of the
Canadian Borrower shall at all times be guaranteed by the U.S. Borrower and by
each direct and indirect existing or future Subsidiary or group of Subsidiaries
of the Canadian Borrower which guaranty the payment of other Material
Indebtedness of the Canadian Borrower, in each case pursuant to Section 12
hereof or pursuant to one or more guaranty agreements in form and substance
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and the U.S. Borrower in its capacity of a guarantor of the
Canadian Borrower’s Obligations and each such Subsidiary executing and
delivering this Agreement as a Guarantor (including any Subsidiary hereafter
executing and delivering an Additional Guarantor Supplement in the form called
for by Section 12 hereof) or a separate Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”).

Section 4.2. Further Assurances. In the event any Subsidiary is required
pursuant to the terms of Section 4.1 above to become a Guarantor hereunder, the
U.S. Borrower shall cause such Subsidiary to execute a Guaranty or an Additional
Guarantor Supplement in the form attached as Exhibit F, and the U.S. Borrower
shall also deliver to the Administrative Agent, or cause such Subsidiary to
deliver to the Administrative Agent, at such Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by a Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that a
Borrower or the Subsidiary is the surviving entity.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

-23-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may be amended, modified, restated or supplemented from time to time pursuant to
the terms hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the facility fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level III
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedule:

 

LEVEL   

RATINGS

(S&P/MOODY’S)

  

APPLICABLE
MARGIN FOR U.S.
BASE RATE  LOANS
UNDER REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL

BE:

    APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
CAD BASE RATE
LOANS UNDER
REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS
SHALL BE:     APPLICABLE
MARGIN FOR
CAD CDOR
LOANS UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
FACILITY FEE
SHALL BE:  

VI

   Less than or equal to BBB-/Baa3      0.20 %      1.20 %      0.20 %      1.20
%      0.175 % 

V

   BBB/Baa2      0.10 %      1.10 %      0.10 %      1.10 %      0.150 % 

IV

   BBB+/Baa1      0.00 %      1.00 %      0.00 %      1.00 %      0.125 % 

III

   A-/A3      0.00 %      0.90 %      0.00 %      0.90 %      0.100 % 

II

   A/A2      0.00 %      0.80 %      0.00 %      0.80 %      0.075 % 

I

   Greater than or equal to A+/A1      0.00 %      0.70 %      0.00 %      0.70
%      0.050 % 

For purposes hereof, the term “Rating” means the rating assigned by S&P or
Moody’s to the U.S. Borrower’s long-term unsecured senior Debt, and the term
“Pricing Date” means any date on which any Rating is changed, withdrawn,
suspended or otherwise unavailable for any reason. The Applicable Margin shall
be established based on the Ratings in effect from time to time and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing

 

-24-



--------------------------------------------------------------------------------

Date, provided, however that (a) if both S&P and Moody’s establish a Rating and
the Ratings are in adjoining Levels, the Rating in the higher Level will apply,
(b) if both S&P and Moody’s establish a Rating and the Ratings differ by more
than one Level, the Rating that is one Level higher than the lowest Level will
apply, (c) if there is only one Rating, the Rating that is one Level lower than
such Rating will apply, and (d) if there are no Ratings, Level VI shall apply.
Any change in the Applicable Margin resulting from a change, withdrawal,
suspension or unavailability of a Rating shall be and become effective as of and
on the date of the announcement of the change, withdrawal, suspension or
unavailability of such Rating. Each determination of the Applicable Margin made
by the Administrative Agent in accordance with the foregoing shall be conclusive
and binding on the Borrowers and the Lenders absent demonstrable error.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by each Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by any Borrower to the Administrative Agent, or any further
or different officers of any Borrower so named by any Authorized Representative
of such Borrower in a written notice to the Administrative Agent.

“BMO Fee Letter” is defined in Section 2.1(b).

“Borrower” and “Borrowers” are defined in the introductory paragraph of this
Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to a
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof. Borrowings of Swing Loans are made by the Swing Line Lender
in accordance with the procedures set forth in Section 1.7 hereof.

 

-25-



--------------------------------------------------------------------------------

“Business Day” means (a) any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas, and (b) if the applicable Business Day relates to a CAD Base Rate Loan
or a CAD CDOR Loan, a day of the year on which Canadian banks are open for
dealings in Toronto, Ontario, Canada.

“CAD,” “CAD $” or “Canadian Dollar” shall mean lawful money of Canada.

“CAD Base Rate” is defined in Section 1.4(c).

“CAD Base Rate Lenders” means all Lenders that are not Farm Credit Banks.

“CAD Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(c) hereof.

“CAD Base Rate Loan Percentage” means, for each CAD Base Rate Lender, the
percentage of the aggregate Revolving Credit Commitments of all CAD Base Rate
Lenders represented by such Lender’s Revolving Credit Commitment.

“CAD CDOR Loan” means a Loan bearing interest at a rate specified in
Section 1.4(c) hereof.

“CAD Fixed Rate” is defined in Section 1.4(d).

“Canadian Benefit Plan” means a plan, fund, program, or policy, formal or
informal, funded or unfunded, insured or uninsured, providing employee benefits,
including medical, hospital care, dental, sickness, accident, disability, life
insurance, pension, retirement, fringe, incentive, supplemental, change of
control or savings benefits, governed by Canadian law, under which any Borrower
or one of its Subsidiaries has any liability or contingent liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plan.

“Canadian Pension Plan” means a pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Borrower or one of its Subsidiaries for their employees or former employees, or
that any Borrower or one of its Subsidiaries have any liability or contingent
liability, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Reference Bank” shall mean Bank of Montreal.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

-26-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Change of Control” means

(a) the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 (the “1934 Act”), as then in effect),
of shares representing more than fifty percent (50%) of the aggregate Ordinary
Voting Power represented by the issued and outstanding capital stock of the U.S.
Borrower; provided that the foregoing restriction shall not apply to
acquisitions of capital stock by the Smucker Family so long as the acquisition
by the Smucker Family of such Voting Power shall not result, directly or
indirectly, in a “going private transaction” within the meaning of the 1934 Act;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the U.S. Borrower by Persons who were neither
(i) nominated by the board of directors of the U.S. Borrower nor (ii) appointed
by directors so nominated;

(c) the sale or transfer of all or substantially all of the assets of the U.S.
Borrower, in a single transaction or a series of related transactions, to any
person (within the meaning of Rule 13d-3 of the Securities Exchange Commission
under the 1934 Act, as in effect on the Closing Date) or related persons
constituting a group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the 1934 Act, as in effect on the Closing Date); or

(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money with an outstanding principal amount in excess of $15,000,000,
the result of which is to cause such Indebtedness to become due prior to its
stated maturity.

For purposes of this definition, “Ordinary Voting Power” means the aggregate
voting power attributable to all shares of Voting Stock of the U.S. Borrower for
purposes of electing directors of the U.S. Borrower; “Voting Stock” means shares
of capital stock of any class or classes of a Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect corporate
directors (or Persons performing similar functions); and “Smucker Family” means
Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and Marcella
Smucker Clark, and any member of their immediate families, heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual, or any trustees or trusts (or other entity created for estate
planning purposes) established for their benefit or the benefit of the members
of their immediate families and lineal descendants.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

-27-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 9.4 hereof.

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.

“Consolidated Funded Debt” means the aggregate outstanding amount of all Debt of
the U.S. Borrower and its Subsidiaries which by its terms matures, or which is
otherwise payable or unpaid, one year or more from, or is directly or indirectly
renewable or extendible at the option of the obligor to a date one year or more
from the date of the creation thereof, after eliminating all offsetting debits
and credits between the U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the U.S. Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time,

(a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Revolving
Credit Termination Date) of the U.S. Borrower and its Subsidiaries plus (ii) the
amount of the paid-in capital and retained earnings of the U.S. Borrower and its
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of the U.S. Borrower and its Subsidiaries as of such time prepared
in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Assets” shall mean, at any time, all of the assets of the
U.S. Borrower and its Subsidiaries, as determined on a consolidated basis and in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries

“Consolidated Total Capitalization” means the sum of Consolidated Net Worth and
Consolidated Funded Debt.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debt” means for any Person (without duplication) (a) all indebtedness created,
assumed or incurred in any manner by such Person representing money borrowed
(including by the issuance of debt securities), (b) all indebtedness for the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (c) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness, and (d) all
Capitalized Lease Obligations of such Person.

 

-28-



--------------------------------------------------------------------------------

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder (herein, a “Defaulted Loan”) within
two (2) Business Days of the date required to be funded by it hereunder unless
such failure has been cured, or unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has, or has a direct or indirect parent that has,
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or a receiver or conservator has been appointed for such Lender or
its direct or indirect parent company.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Revolver Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Revolving Credit Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable and (ii) the date
on which (a) such Defaulting Lender is no longer insolvent, the subject of a
bankruptcy or insolvency proceeding or, if applicable, under the direction of a
receiver or conservator, (b) the Defaulting Lender Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to the Borrowers
and the Administrative Agent a written reaffirmation of its intention to honor
its obligations hereunder with respect to its Revolving Credit Commitments.

“Designated Disbursement Account” means, with respect to a Borrower, the account
of such Borrower maintained at Fifth Third Bank and identified to the
Administrative Agent in writing prior to the date hereof, or such other account
as such Borrower and the Administrative Agent may otherwise agree.

“Domestic Subsidiary” means a Subsidiary of the U.S. Borrower that is not a
Foreign Subsidiary.

 

-29-



--------------------------------------------------------------------------------

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation and amortization expense for such period,
(d) non-cash share based compensation expense and other non-cash expenses,
losses and charges (other than those representing a reserve for or actual cash
item in any future period) for such period, and (e) any non-recurring charges
and expenses in connection with any other Permitted Acquisitions (whether or not
successful) and extraordinary losses and charges for such period but, without
the consent of the Administrative Agent, not to exceed $100,000,000 in any
period of twelve (12) consecutive months, minus (f) all non-cash gains for such
period; provided, that the EBITDA for any Acquired Business acquired by any
Borrower or any Subsidiary pursuant to a Permitted Acquisition (including
restructuring charges, operating synergies or other expense reductions and
adjustments permitted by Article XI of Regulation S-X promulgated by the
Securities and Exchange Commission) during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness for Borrowed Money in
connection therewith incurred as of the first day of such period), and provided
further that the EBITDA for any entity sold by any Borrower or any Subsidiary
shall be deducted on a pro forma basis for such period (assuming the
consummation of such sale or other disposition occurred on the first day of such
period).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the L/C Issuer, and (iii) unless an Event of Default has occurred
and is continuing, the Borrowers (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Borrower or any Guarantor or any of any
Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Line of Business” means any business that is substantially the same as
or similar to, or complementary to, one or more of the principal businesses of
the U.S. Borrower and its Subsidiaries (it being understood and agreed that any
business or property which is in the food and beverage industry shall constitute
an Eligible Line of Business), such that if the U.S. Borrower and its
Subsidiaries engaged in such line of business, the general nature of the U.S.
Borrower and its Subsidiaries taken as a whole would not be substantially
changed.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

-30-



--------------------------------------------------------------------------------

“Environmental Law” means any current or future obligation under common law or
any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto and any regulations or rulings promulgated
thereunder, in each case as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041(c) or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Swap Obligation” means any swap obligation that arises from any
guaranty or collateral pledge with respect to the Obligations that becomes
impermissible under the Commodity Exchange Act, 7 U.S.C. § 1 et seq., as amended
from time to time, and any successor statute (the “Commodity Exchange Act”), or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of
Guarantor’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time its guaranty
becomes effective with respect to such related swap obligation.

 

-31-



--------------------------------------------------------------------------------

“Farm Credit Bank” means a bank or association that is a member of the Farm
Credit System.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from taxes under such provisions).

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of U.S. Base Rate appearing in
Section 1.4(a) hereof.

“Folgers” means The Folgers Coffee Company, a Delaware corporation.

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination; provided that with respect to the Canadian Borrower GAAP shall
mean generally accepted accounting principles in Canada as approved by the
Canadian Institute of Chartered Accountants in effect from time to time.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

-32-



--------------------------------------------------------------------------------

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which is actively opposed
by the Board of Directors of such Person (or by similar governing body if such
Person is not a corporation).

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(c) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, and (e) all
obligations of such Person on or with respect to letters of credit and bankers’
acceptances whether or not representing obligations for borrowed money.

“IRS” means the United States Internal Revenue Service.

“Intercreditor Agreement” means that certain Third Amended and Restated
Intercreditor Agreement dated as of June 11, 2010, among the Administrative
Agent, on behalf of the Lenders, and the holders of the Borrowers’ notes
described therein, as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms thereof.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Borrowers, the ratio of EBITDA of the Borrowers and their Subsidiaries as of the
last day of such fiscal quarter to Interest Expense payable in cash of the
Borrowers and their Subsidiaries, in each case for the period of four fiscal
quarters then ended.

“Interest Expense” means, with reference to any period, the sum of all interest
charges of the Borrowers and their Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any U.S. Base Rate Loan and CAD Base
Rate Loan (other than Swing Loans), the last day of every January, April, July
and October and on the maturity date, (c) with respect to any CAD CDOR Loan, the
last day of each Interest Period with respect to such CAD CDOR Loan and on the
maturity date and, if the Interest Period is longer than 90 days, on each day
occurring every 90 days after the commencement of such Interest Period, and
(d) as to any Swing Loan, bearing interest by reference to the U.S. Base Rate or
the CAD Base Rate, the last day of every calendar month, and on the maturity
date.

 

-33-



--------------------------------------------------------------------------------

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or CAD CDOR Loans is advanced, continued, or created by
conversion and ending (a) in the case of Eurodollar Loans, 1, 2, 3, or 6 months
thereafter, and (b) in the case of a CAD CDOR Loan, 1, 2, 3 or 6 months
thereafter, provided, however, that:

(i) no Interest Period shall extend beyond the scheduled final maturity date of
the relevant Loans;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

“L/C Obligations” means the U.S. Dollar Equivalent of the aggregate undrawn face
amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations.

“L/C Sublimit” means U.S.$100,000,000, as may be reduced pursuant to the terms
hereof.

“Lead Arrangers” means BMO Capital Markets, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC and PNC Bank, National
Association.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.

“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each Person
that becomes a Lender pursuant to Section 1.2, each assignee Lender pursuant to
Section 13.12 hereof and, unless the context otherwise requires, the Swing Line
Lender.

 

-34-



--------------------------------------------------------------------------------

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, hypothec, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and any trust that secures payment of an obligation.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a U.S.
Base Rate Loan, Eurodollar Loan, CAD Base Rate Loan or CAD CDOR Loan or
otherwise, each of which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, and each other instrument or document to be delivered by a Loan
Party hereunder or thereunder or otherwise in connection therewith.

“Loan Party” means each Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, financial condition, operations, assets or
Properties of the Borrowers and their Subsidiaries taken as a whole, (b) a
material impairment of the ability of any Borrower or any Subsidiary to perform
its material obligations under any Loan Document or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Borrower or any Subsidiary of any Loan Document or the rights and remedies of
the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of U.S.$150,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrowers and their Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or

 

-35-



--------------------------------------------------------------------------------

consolidated with, any Borrower or another Subsidiary, and (b) the net income
(or net loss) of any Person (other than a Subsidiary) in which any Borrower or
any of its Subsidiaries has an equity interest, except to the extent of the
amount of dividends or other distributions actually paid to any Borrower or any
of its Subsidiaries during such period.

“Note” and “Notes” each is defined in Section 1.11 hereof.

“Obligations” means, with respect to any Borrower, all obligations of such
Borrower to pay principal and interest on the Loans, all Reimbursement
Obligations owing under the Applications, all fees and charges payable
hereunder, and all other payment obligations of such Borrower or any of its
Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired,
provided that in no event shall the term “Obligations” include any Excluded Swap
Obligations.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.15 hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Original Dollar Amount” means (i) the amount of any Obligation denominated in
U.S. Dollars, (ii) in relation to any CAD CDOR Loan, the U.S. Dollar Equivalent
of such Loan on the day it is advanced or continued for an Interest Period and
(iii) in relation to any CAD Base Rate Loan, the U.S. Dollar Equivalent of such
Loan on the day such determination is required.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any

 

-36-



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business;

(b) the Acquisition shall not be a Hostile Acquisition;

(c) if a new Domestic Subsidiary is formed or acquired as a result of or in
connection with the Acquisition and such Domestic Subsidiary is required to
provide a Guaranty under Section 4 hereof, the relevant Borrower shall have
complied with the requirements of Section 4 hereof in connection therewith;

(d) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 8.20 hereof on a pro forma basis;
and

(e) if the Consideration paid for such Acquisition is in excess of Three Hundred
Million Dollars ($300,000,000), Borrowers shall have provided to Administrative
Agent and the Lenders, at least ten (10) days prior to such Acquisition,
historical financial statements of the target entity and a pro forma financial
statement of the U.S. Borrower and its Subsidiaries accompanied by a certificate
of a financial officer of U.S. Borrower showing pro forma compliance with
Section 8.20 hereof, both before and after the proposed Acquisition.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is subject to ERISA and is established solely by any
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Preferred Stock” means any class of capital stock of the U.S. Borrower that is
preferred over any other class of capital stock of the U.S. Borrower as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of the U.S. Borrower.

“Premises” means the real property owned or leased by any Borrower or any
Subsidiary.

“Priority Debt” means all Debt of Subsidiaries other than (a) any such
indebtedness held by a Borrower or another Subsidiary, (b) any such indebtedness
of a Subsidiary that is a Guarantor or (c) any Obligations of the Canadian
Borrower under the Loan Documents.

 

-37-



--------------------------------------------------------------------------------

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

“Revaluation Date” means, with respect to any (a) Letter of Credit denominated
in Canadian Dollars, (i) the date of issuance thereof, (ii) the date of each
amendment thereto having the effect of increasing the amount thereof, (iii) the
last day of each calendar month, and (iv) each additional date as the
Administrative Agent or the Required Lenders shall specify and (b) CAD Base Rate
Loan (i) the last day of each calendar month and (ii) each additional date as
the Administrative Agent or the Required Lenders shall specify.

“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate Original Dollar Amount of all
Revolving Loans and L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.1, 1.3 and 1.7
hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrowers and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
U.S.$1,500,000,000 on the date hereof.

 

-38-



--------------------------------------------------------------------------------

“Revolving Credit Termination Date” means September 6, 2018, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 9.2 or 9.3 hereof.

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
U.S. Base Rate Loan, a Eurodollar Loan, a CAD Base Rate Loan or a CAD CDOR Loan,
each of which is a “type” of Revolving Loan hereunder.

“Revolving Note” is defined in Section 1.11 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Settlement Date” means the first date after the Closing Date on which an Event
of Default described in Section 9.1(j) or 9.1(k) exists with respect to any
Borrower or on which the Obligations become due and payable pursuant to
Section 9.2 hereof.

“Specified Subsidiaries” means the Canadian Borrower, the Guarantors, Smucker
Sales and Distribution Company and Smucker Services Company.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the U.S.
Borrower or of any of its direct or indirect Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

“Swing Line Lender” means Bank of Montreal, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.12 hereof.

“Swing Line Sublimit” means $50,000,000, as may be reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication), after eliminating all offsetting debits and credits
between the U.S. Borrower and its Subsidiaries and all other items required to
be eliminated in the preparation of consolidated financial statements of the
U.S. Borrower and its Subsidiaries in accordance with GAAP, of (a) all
Indebtedness for Borrowed Money of the U.S. Borrowers and its Subsidiaries at

 

-39-



--------------------------------------------------------------------------------

such time, and (b) all Indebtedness for Borrowed Money of any other Person which
is directly or indirectly guaranteed by the U.S. Borrower or any of its
Subsidiaries or which the U.S. Borrower or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the U.S. Borrower or any of its Subsidiaries has otherwise assured a
creditor against loss.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
U.S. Borrower, the ratio of Total Funded Debt of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the U.S.
Borrower and its Subsidiaries for the period of four fiscal quarters then ended,
determined on a consolidated basis in accordance with GAAP.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities over the value of assets of the Pension Plan. For this purpose, the
benefit liabilities of a Pension Plan for a plan year shall be the Pension
Plan’s “funding target” determined under Section 430(d)(1) of the Code (without
regard to Section 430(i)(1) of the Code) for the plan year, and the value of the
assets for such plan year shall be such value as is used pursuant to Section 430
of the Code for purposes of determining the annual contribution requirements
with respect to the Pension Plan for such plan year.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, (b) in relation to any Obligation or Letter
of Credit denominated in Canadian Dollars, (i) the amount of U.S. Dollars which
would be realized by converting Canadian Dollars into U.S. Dollars at the
exchange rate determined by the Administrative Agent, at approximately 12:00
Noon (Toronto time) on to the date on which a computation thereof is required to
be made, and (ii) in the case of L/C Obligations, on any Revaluation Date, in
each case, by major banks in the interbank foreign exchange market for the
purchase of U.S. Dollars for Canadian Dollars.

“U.S. Dollars,” “U.S.$” and “$” each means the lawful currency of the United
States of America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

-40-



--------------------------------------------------------------------------------

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by any Borrower and/or one
or more Wholly-owned Subsidiaries or any Borrower within the meaning of this
definition.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement. References to “knowledge” of a Loan Party or other Person
means the actual knowledge of officers of such Person with responsibility for
the relevant subject matter.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers, respectively, require that the Lenders and the Borrowers negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrowers and their
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrowers or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrowers
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

Section 6.1. Organization and Qualification. Each Borrower is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization, has the corporate or other organizational power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

Section 6.2. Subsidiaries. Each of the Specified Subsidiaries is duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized, has the corporate or other organizational power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.2
hereto identifies as of the date hereof each of the Specified Subsidiaries, the
jurisdiction of its organization, its registered office (if it is a Canadian
organization), and, other than with respect to the U.S. Borrower, the percentage
of issued and outstanding shares of each class of its capital stock or other
equity interests owned by each Borrower and the other Subsidiaries.

Section 6.3. Authority and Validity of Obligations. Each Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it. Each other Loan Party has full right and authority to
enter into the Loan Documents executed by it, to guarantee the Obligations, and
to perform all of its obligations under the Loan Documents executed by it. The
Loan Documents delivered by each Loan Party have been duly authorized, executed,
and delivered by such Person and constitute valid and binding obligations of
such Loan Party enforceable against it in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law except to the extent such
contravention or default would not reasonably be expected to have a Material
Adverse Effect, (b) contravene any material judgment, injunction, order or
decree binding upon any Loan Party or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party,
(c) contravene or constitute a default under any indenture or agreement for
Material Indebtedness of any Loan Party, or (d) result in the creation or
imposition of any Lien on any Property of any Loan Party.

Section 6.4. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of the Revolving Credit to refinance existing indebtedness, to refinance
commercial paper issued by them, for their general corporate and working capital
purposes (including Acquisitions), and to fund certain fees and expenses
relating to the Agreement and the transactions contemplated hereby. Neither any
Borrower nor any Subsidiary is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such

 

-42-



--------------------------------------------------------------------------------

margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of any Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.

Section 6.5. Financial Reports. The consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at April 30, 2013, and the related consolidated
statements of income, retained earnings and cash flows of the U.S. Borrower and
its Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Ernst & Young
LLP, independent public accountants, heretofore furnished to the Administrative
Agent and the Lenders, fairly present in all material respects the consolidated
financial condition of the U.S. Borrower and its Subsidiaries as at said dates
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP applied on a consistent basis.

Section 6.6. No Material Adverse Change. Since April 30, 2013, there has been no
material adverse change in the business, financial condition, operations, assets
or Properties of the Borrowers and their Subsidiaries taken as a whole.

Section 6.7. Full Disclosure. The statements and written information furnished
to the Administrative Agent and the Lenders in connection with the negotiation
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby (as modified
or supplemented by other information so furnished or publicly available in
periodic and other reports, proxy statements and other materials filed by the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the material statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, and other
forward-looking statements, the Borrowers represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time prepared.

Section 6.8. Trademarks, Franchises, and Licenses. Each Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information
necessary to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person, except to the extent
as would not reasonably be expected to result in a Material Adverse Effect.

Section 6.9. Governmental Authority and Licensing. Each Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, would reasonably be
expected to result in revocation or denial of any material license, permit or
approval, and which revocation or denial would reasonably be expected to result
in a Material Adverse Effect is pending or threatened in writing.

 

-43-



--------------------------------------------------------------------------------

Section 6.10. Good Title. Each Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of such Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending or
threatened in writing, against any Borrower or any Subsidiary or any of their
Property which is reasonably likely to be adversely determined, and if adversely
determined, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 6.12. Taxes. All income and other material tax returns required to be
filed by each Borrower or any Subsidiary in any jurisdiction have, in fact, been
filed, and all taxes, assessments, fees, and other governmental charges upon
such Borrower or any Subsidiary or upon any of its Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided or which failure to pay
would not reasonably be expected to result in a Material Adverse Effect. No
Borrower knows of any proposed material additional tax assessment against it or
its Subsidiaries for which adequate provisions in accordance with GAAP have not
been made on their accounts that would reasonably be expected to result in a
Material Adverse Effect. Adequate provisions in accordance with GAAP for taxes
on the books of each Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Borrower or any
Subsidiary of any Loan Document, except those that have been obtained and remain
in full force and effect or which are not required to be made or obtained as of
each time this representation is made or deemed made.

Section 6.14. Investment Company. Neither any Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 6.15. Benefit Plans. (a) ERISA. (i) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and applicable Federal laws except for
any such noncompliance that would not result in a Material Adverse Effect. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to

 

-44-



--------------------------------------------------------------------------------

the knowledge of any Borrower, nothing has occurred which would reasonably be
expected to cause the loss of, such qualification. Each Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(ii) There are no pending or, to the knowledge of any Borrower, overtly
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur that
would have a Material Adverse Effect; (B) as of the first day of the most recent
plan year of a Pension Plan for which the sponsor of the Pension Plan has
received an actuarial valuation report, no Pension Plan has any Unfunded Pension
Liability that could reasonably be expected to have a Material Adverse Effect;
(C) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) that would have a Material Adverse Effect; (D) neither any the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; and (E) neither any Borrower nor any
ERISA Affiliate has knowingly engaged in a transaction that would be reasonably
expected to be subject to Section 4069 or 4212(c) of ERISA.

(b) Canadian Pension Plan and Benefit Plans. Schedule 6.15(b) hereto lists as of
the date hereof all Canadian Benefit Plans and Canadian Pension Plans. The
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
all other applicable laws which require registration. Each Borrower and its
Subsidiaries have complied with and performed all of their statutory obligations
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect. All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.15(b) hereto, as of the date hereof
each of the Canadian Benefit Plans is either fully funded or fully insured.
Except as set forth on Schedule 6.15(b) hereto, as of the date hereof there are
no outstanding actions or suits concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. Except as set forth on Schedule 6.15(b)
hereto, as of the date hereof neither the Canadian Borrower or its Subsidiaries
have any liability in respect of a multi-employer pension plan as that term is
defined in the relevant Canadian pension legislation. Except as set forth on
Schedule 6.15(b) hereto, as of the date hereof each of the Canadian

 

-45-



--------------------------------------------------------------------------------

Pension Plans is fully funded on a going concern basis or solvency basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities or commissioned at the
request of any Borrower or its Subsidiaries and which are consistent with
generally accepted actuarial principles).

Section 6.16. Compliance with Laws. Each Borrower and its Subsidiaries are in
compliance with the requirements of all federal, state, provincial and local
laws, rules and regulations applicable to or pertaining to their Property or
business operations (including, without limitation, the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither any Borrower nor any Subsidiary has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state, provincial or local environmental,
health, and safety statutes and regulations or is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 6.17. OFAC. (a) Each Borrower is in compliance with the requirements of
all United States and Canadian export control, trade and commerce laws
(including without limitation the OFAC Sanctions Program) applicable to it,
except where any such non-compliance, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, (b) each
Subsidiary of each Borrower is in compliance with the requirements of all United
States and Canadian export control, trade and commerce laws (including without
limitation the OFAC Sanctions Program) applicable to such Subsidiary, except
where any such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (c) each Borrower has
provided to the Administrative Agent, the L/C Issuer, and the Lenders all
information regarding such Borrower and its Affiliates and Subsidiaries
necessary for the Administrative Agent, the L/C Issuer, and the Lenders to
comply with all applicable United States and Canadian export control, trade and
commerce laws, (including without limitation the OFAC Sanctions Program), and
(d) to the Borrowers’ knowledge, neither such Borrower nor any of its Affiliates
or Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.

Section 6.18. Other Agreements. Neither Borrower nor any Loan Party is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default would reasonably be expected
to have a Material Adverse Effect.

Section 6.19. Solvency. (a) U.S. Borrower. The U.S. Borrower and its
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

-46-



--------------------------------------------------------------------------------

(b) Canadian Borrower. Canadian Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Canadian
Borrower has incurred to the Administrative Agent and the Lenders. Canadian
Borrower is not insolvent as defined in any applicable state, provincial,
federal, municipal or relevant foreign statute, nor will Canadian Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders. Canadian Borrower is not engaged or about
to engage in any business or transaction for which the assets retained by it are
or will be an unreasonably small amount of capital, taking into consideration
the obligations to the Administrative Agent and the Lenders incurred hereunder.
Canadian Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

Section 6.20. No Default. No Default or Event of Default has occurred and is
continuing immediately after the execution and delivery hereof.

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents (except in the case of any Borrowing made after the Closing Date
for the purpose of refinancing commercial paper, those contained in Sections 6.6
and 6.11) shall be and remain true and correct in all material respects as of
said time, except to the extent the same expressly relate to an earlier date,
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.6 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower
making such request on the date on such Credit Event as to the facts specified
in subsections (a) through (c), both inclusive, of this Section; provided,
however, that the Lenders may continue to make advances under the Revolving
Credit, in the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of any Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.

 

-47-



--------------------------------------------------------------------------------

Section 7.2. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of all of the following conditions precedent:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrowers, the Guarantors, and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of each Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of each Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or individual holding a comparable
position);

(d) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of each Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on each Borrower’s and each Guarantor’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;

(e) the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for each Borrower and each Guarantor
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state (or equivalent) of its incorporation or organization;

(f) the Administrative Agent shall have received a list of each Borrower’s
Authorized Representatives;

(g) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to the Administrative Agent pursuant to the BMO Fee Letter;

(h) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to Bank of Montreal pursuant to the BMO Fee Letter and to
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BAML”), J.P. Morgan
Securities LLC and PNC Bank, National Association, as Joint Lead Arrangers, and
the Lenders (including upfront fees for the Lenders) pursuant to the Joint Lead
Arrangers’ Fee Letter dated July 17, 2013, among the U.S. Borrower, BAML, J.P.
Morgan Securities LLC and PNC Bank, National Association as Joint Lead
Arrangers;

 

-48-



--------------------------------------------------------------------------------

(i) the U.S. Borrower shall have paid all fees and expenses (including without
limitation all fees and expenses of U.S. counsel and Canadian counsel to the
Administrative Agent) of the Administrative Agent incurred in connection with
this Agreement and the transactions contemplated hereby for which an invoice has
been submitted to the U.S. Borrower;

(j) the Administrative Agent shall have received a summary of the results of
searches against the current name of the Canadian Borrower (as confirmed by a
certificate of compliance) conducted under the Personal Property Security Act in
effect in the provinces of Ontario and Alberta (collectively, the “PPSA”), the
Register of Personal and Movable Real Rights (Quebec), the Execution Act in the
provinces of Ontario, Alberta and Quebec, the Bank Act (Canada) in the provinces
of Ontario, Quebec and Alberta and the Bankruptcy and Insolvency Act (Canada),
evidencing the absence of Liens on its property except as permitted by
Section 8.8 hereof;

(k) no material adverse change in the business, financial condition, operations,
assets or Properties of the Borrowers and their Subsidiaries taken as a whole
shall have occurred since April 30, 2013;

(l) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the U.S. Borrower and each
Domestic Subsidiary which is a Guarantor evidencing the absence of Liens on its
Property except as permitted by Section 8.8 hereof;

(m) the Administrative Agent shall have received the favorable written opinion
of counsel to each Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;

(n) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the U.S. Borrower to the extent not already
delivered pursuant to the Original Credit Agreement;

(o) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date,
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects (and the Borrowers’ execution and delivery of this
Agreement shall constitute a representation and warranty that the condition
precedent contained in this subsection (p) has been satisfied on the date of
this Agreement);

(p) the Administrative Agent shall have received projected financial statements
for the U.S. Borrower and its Subsidiaries for the fiscal years of the U.S.
Borrower ending April 30, 2014, April 30, 2015, April 30, 2016, April 30, 2017
and April 30, 2018, and such projected financial statements shall be reasonably
acceptable to the Lead Arrangers;

 

-49-



--------------------------------------------------------------------------------

(q) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrowers
(and the Borrowers’ execution and delivery of this Agreement shall constitute a
representation and warranty that the condition precedent contained in this
subsection (r) has been satisfied on the date of this Agreement); and

(r) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may have reasonably requested at least two Business Days in advance of the
Closing Date.

SECTION 8. COVENANTS.

Each Borrower agrees that, so long as any credit is available to or in use by
any Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. Each Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 8.10 hereof. Each Borrower shall, and shall cause each Subsidiary to,
take all reasonable actions to preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business where the failure to do so would reasonably be expected
to have a Material Adverse Effect.

Section 8.2. Maintenance of Properties. Each Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), provided that the Borrowers and their Subsidiaries may discontinue
the operations and maintenance of their properties if such discontinuance is
desirable in the conduct of their business and such discontinuance would not
reasonably be expected to have a Material Adverse Effect.

Section 8.3. Taxes and Assessments. Each Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all material taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves in accordance with GAAP are provided
therefor or to the extent that such failure would not reasonably be expected to
result in a Material Adverse Effect.

Section 8.4. Insurance. Each Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured all insurable Property owned by
it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and each Borrower shall insure, and shall cause each Subsidiary
to insure, such other hazards and risks as and to the extent usually insured by
Persons similarly situated and conducting similar businesses.

 

-50-



--------------------------------------------------------------------------------

Section 8.5. Financial Reports. The U.S. Borrower shall, and shall cause each
Subsidiary to, maintain true and complete books of record and account, in which
appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made; and shall furnish to the Administrative Agent
such information respecting the business and financial condition of the U.S.
Borrower and its Subsidiaries as the Administrative Agent may reasonably
request; and without any request, shall furnish to the Administrative Agent, the
Lenders, and L/C Issuer:

(a) as soon as available, and in any event no later than 45 days after the last
day of the first three fiscal quarters of each fiscal year of the U.S. Borrower,
a copy of the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, changes in shareholders’ equity, and cash flows of the
U.S. Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the U.S. Borrower in accordance with GAAP (subject to the
absence of footnote disclosures and year-end audit adjustments) and certified to
by its chief financial officer or another officer of the U.S. Borrower
acceptable to the Administrative Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the U.S. Borrower, a copy of the consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the last day of the fiscal
year then ended and the consolidated statements of income, retained earnings,
and cash flows of the U.S. Borrower and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion of Ernst & Young LLP or another firm of independent public
accountants of recognized national standing, selected by the U.S. Borrower, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the U.S. Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(c) notice of any Change of Control;

(d) promptly after knowledge thereof of any Borrower, written notice of (i) any
pending litigation or governmental or arbitration proceeding or labor
controversy against any Borrower or any Subsidiary or any of their Property
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and

 

-51-



--------------------------------------------------------------------------------

(e) with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a written certificate in the form attached hereto as Exhibit E
signed by the chief financial officer of the Borrowers or another officer of the
Borrowers acceptable to the Administrative Agent to the effect that no Default
or Event of Default has occurred during the period covered by such statements
or, if any such Default or Event of Default has occurred during such period,
setting forth a description of such Default or Event of Default and specifying
the action, if any, taken by any Borrower or any Subsidiary to remedy the same.
Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.20 hereof.

Delivery within period specified above in clauses (a) and (b) of the U.S.
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of clause
(a) or (b) above, as applicable. The U.S. Borrower will be deemed to have made
such delivery it has timely made such Form 10-Q or 10-K, as applicable,
available on “EDGAR” and on its homepage on the worldwide web (at the date of
this Agreement located at www.smucker.com) and shall have given the
Administrative Agent prior notice (which shall contain an electronic link to the
location on EDGAR or the U.S. Borrower’s homepage on the worldwide web where
such forms are located) of such availability on EDGAR and on its home page in
connection with each delivery. The Borrowers may comply with the requirements of
the other clauses of this Section 8.5 by publishing such statements and reports
on its internet web site or another accessible electronic database and giving
the Administrative Agent notice (which shall contain an electronic link to the
location on EDGAR or the U.S. Borrower’s homepage on the worldwide web where
such forms are located) thereof.

Section 8.6. Inspection. Each Borrower shall, and shall cause each Loan Party
to, permit the Administrative Agent and the L/C Issuer (if there are any Letters
of Credit outstanding), and each of their duly authorized representatives and
agents to visit and inspect any of its Property, corporate books, and financial
records, to examine and make copies of its books of accounts and other financial
records, and to discuss its affairs, finances, and accounts with, its officers
having responsibility for the matters being discussed and independent public
accountants (and by this provision each Borrower hereby authorizes such
accountants to discuss with the Administrative Agent and L/C Issuer the finances
and affairs of such Borrower and its Subsidiaries) at such reasonable times and
intervals as the Administrative Agent or any such Lender or L/C Issuer may
designate and, so long as no Event of Default exists, with reasonable prior
notice to the relevant Borrower.

Section 8.7. Borrowings and Guaranties. No Borrower shall, nor shall it permit
any Subsidiary to, issue, incur, assume, create or have outstanding any Debt, or
incur liabilities for interest rate, currency, or commodity cap, collar, swap,
or similar hedging arrangements, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person
(including any Borrower or Subsidiary) in respect of Debt, or otherwise agree to
provide funds for payment of the obligations of another in respect of Debt, or
supply funds thereto or invest therein or otherwise assure a creditor in respect
of Indebtedness for Borrowed Money of another against loss, or apply for or
become liable to the issuer of a letter of credit which supports an obligation
of another; provided, however, that the foregoing shall not restrict nor operate
to prevent:

 

-52-



--------------------------------------------------------------------------------

(a) the Obligations of the Borrowers and the Guarantors owing to the
Administrative Agent and the Lenders (and their Affiliates);

(b) obligations of any Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) intercompany advances from time to time owing by any Subsidiary to any
Borrower or another Subsidiary or by any Borrower to a Subsidiary in and
guarantees and similar undertakings by a Borrower or a Subsidiary in respect of
such obligations of any other Borrower or Subsidiary;

(e) Debt and guaranties outstanding (or commitments existing) on the date hereof
and listed on Schedule 8.7 and any refinancings, refundings, renewals or
extensions thereof; provided that the principal amount of such Debt and
guaranties is not increased at the time of such refinancing, refunding, renewal
or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

(f) Debt of any Person that becomes a Subsidiary of a Borrower after the date
hereof in accordance with the terms of Section 8.9, which Debt is existing at
the time such Person becomes a Subsidiary of a Borrower (other than Debt
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Borrower);

(g) Priority Debt in an aggregate amount not to exceed 15% of Consolidated Total
Capitalization as of the most recently ended fiscal quarter of the U.S. Borrower
at any time; and

(h) indebtedness of the U.S. Borrower, the Canadian Borrower or any Subsidiary
Guarantor not otherwise permitted by this Section, provided that after the
incurrence thereof the U.S. Borrower is in compliance on a pro forma basis with
Section 8.20(a) hereof.

Section 8.8. Liens. No Borrower shall, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

-53-



--------------------------------------------------------------------------------

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan incompliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which any Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) any interest or title of a lessor under any operating lease;

(e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Borrower or any Subsidiary;

(f) Liens existing on the date hereof and any renewals or extensions thereof,
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);

(g) Liens on Property of a Person existing at the time such Person is merged
into or consolidated with a Borrower or any Subsidiary of a Borrower or becomes
a Subsidiary of a Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with such
Borrower or such Subsidiary or acquired by such Borrower or such Subsidiary, and
the applicable Indebtedness for Borrowed Money secured by such Lien is permitted
under Section 8.7(f);

(h) reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;

(i) Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of a Borrower or a Subsidiary; and

 

-54-



--------------------------------------------------------------------------------

(j) Liens not otherwise permitted hereby securing indebtedness permitted by this
Section 8.8, provided that the aggregate principal amount of Priority Debt plus
(without duplication) the aggregate principal amount of indebtedness secured by
a Lien pursuant to this subsection (j) will not exceed 15% of Consolidated Total
Capitalization as of the most recently ended fiscal quarter of the U.S. Borrower
at any time.

Section 8.9. Acquisitions; Intercompany Investments, Loans and Advances. No
Borrower shall, nor shall it permit any Subsidiary to, directly or indirectly,
make, retain or have outstanding any investments (whether through purchase of
stock or obligations or otherwise) in, or loans or advances to (other than for
travel advances and other similar cash advances made to employees in the
ordinary course of business), any other Borrower or Subsidiary, or acquire all
or substantially all of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

(a) each Borrower’s investments from time to time in its Subsidiaries (including
the formation of new subsidiaries), and investments made from time to time by a
Subsidiary in one or more of its Subsidiaries (including the formation of new
subsidiaries);

(b) intercompany advances made from time to time by any Borrower or a Subsidiary
to another Borrower or Subsidiary or by a Subsidiary to a Borrower; and

(c) Permitted Acquisitions.

Section 8.10. Mergers, Consolidations and Sales. No Borrower shall, nor shall it
permit any Subsidiary to, be a party to any merger, amalgamation, consolidation,
arrangement or reorganization or sell, transfer, lease or otherwise dispose of
all or any part of its Property, including any disposition of Property as part
of a sale and leaseback transaction other than in the ordinary course of
business; provided, however, that this Section shall not apply to nor operate to
prevent:

(a) the sale, transfer, lease or other disposition of Property of (i) any
Borrower and any Wholly owned Subsidiary to one another and (ii) any Borrower or
Subsidiary to another for fair value;

(b) the sale, transfer, lease or other disposition of Property of any Subsidiary
that is neither a Borrower nor a Guarantor and any other Subsidiary that is
neither a Borrower nor a Guarantor to one another;

(c) any Subsidiary may merge or amalgamate with (i) a Borrower, provided that
(A) if the Subsidiary is merging with the US Borrower, such Borrower shall be
the continuing or surviving Person and (B) if such Subsidiary is amalgamating
with the Canadian Borrower, the amalgamated corporation resulting from such
amalgamation shall deliver a written confirmation to the Administrative Agent
confirming that it is subject to all of the Obligations of the Canadian Borrower
hereunder, or (ii) any one or more other Subsidiaries, provided that when any
Wholly owned Subsidiary is merging or amalgamating with another Subsidiary, the
Wholly owned Subsidiary shall be the continuing or surviving Person;

 

-55-



--------------------------------------------------------------------------------

(d) in connection with any acquisition permitted under Section 8.9, any Borrower
and any Subsidiary of a Borrower may merge or amalgamate into or consolidate
with any other Person or permit any other Person to merge or amalgamate into or
consolidate with it; provided that the Person surviving such merger,
amalgamation or consolidation shall be a Borrower or a Subsidiary of such
Borrower, or in the case of the Canadian Borrower, the amalgamated corporation
resulting from such amalgamation shall deliver a written confirmation to the
Administrative Agent confirming that it is subject to all of the Obligations of
the Canadian Borrower hereunder;

(e) sale, transfer or other disposition of any equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such sale, transfer or
other disposition are reasonably promptly applied to the purchase price of such
replacement property;

(f) non-exclusive licenses of intellectual property rights;

(g) any Subsidiary may dissolve, liquidate or otherwise terminate its existence,
or may reincorporate or reorganize in another jurisdiction, if the U.S. Borrower
determines that such action is consistent with the interests of the U.S.
Borrower and its Subsidiaries taken as a whole; and

(h) any Borrower or any Subsidiary may sell, lease, transfer or otherwise
dispose of any assets to any Person so long as (i) such disposition is for fair
market value (as determined by such Borrower or Subsidiary); and (ii) the
aggregate amount of all such dispositions pursuant to this subsection (h) for
all of the Borrowers and Subsidiaries does not exceed, for the most recently
completed four fiscal quarters of U.S. Borrower, an amount equal to fifteen
percent (15%) of Consolidated Total Assets for the most recently completed
fiscal year of U.S. Borrower; provided, however, that if the proceeds hereof are
intended to be used to repay Indebtedness for Borrowed Money or to acquire
property useful in the business of the U.S. Borrower and its Subsidiaries within
three hundred sixty-five (365) days, then such sale, lease, transfer or other
disposition shall be excluded for the purposes of determining compliance with
this subsection (h).

Section 8.11. Dividends and Certain Other Restricted Payments. No Borrower
shall, nor shall it permit any Subsidiary to, (a) declare or pay any dividends
on or make any other distributions in respect of any class or series of its
capital stock or other equity interests (other than dividends or distributions
payable solely in its capital stock or other equity interests), or (b) directly
or indirectly purchase, redeem, or otherwise acquire or retire any of its
capital stock or other equity interests or any warrants, options, or similar
instruments to acquire the same, (collectively referred to herein as “Restricted
Payments”); provided, however, that (a) the foregoing shall not operate to
prevent the making of dividends or distributions by any Subsidiary to any other
Subsidiary or to a Borrower, and (b) the U.S. Borrower may declare or pay any
Restricted Payment so long as both immediately prior to and after such
declaration or payment no Event of Default shall exist.

 

-56-



--------------------------------------------------------------------------------

Section 8.12. Benefit Plans. (a) ERISA. Each Borrower shall, and shall cause
each ERISA Affiliate to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
would reasonably be expected to result in the imposition of a Lien against any
of its Property and have a Material Adverse Effect. Each Borrower shall, and
shall cause ERISA Affiliate to, promptly notify the Administrative Agent and
each Lender of: (a) the occurrence of any Reportable Event with respect to a
Pension Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Pension Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Pension Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
such Borrower or any ERISA Affiliate of any liability, fine or penalty, or any
increase in the contingent liability of such Borrower or any ERISA Affiliate
with respect to any post-retirement Welfare Plan benefit, that, in any such
case, would reasonably be expected to have a Material Adverse Effect.

(b) Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, each Borrower and its Subsidiaries shall in a timely fashion
comply with and perform in all material respects all of their statutory
obligations under and in respect of such Canadian Pension Plan or Canadian
Benefit Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by any Borrower or its Subsidiary in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws. Each Borrower and its Subsidiaries shall also ensure that
within 30 days after (A) the timely filing of an actuarial valuation report
required to be filed under Canadian pension legislation, or (B) the rendering of
an actuarial valuation report commissioned at the request of any Borrower or its
subsidiaries (a “New Valuation Report”), which New Valuation Report identifies a
going concern or solvency deficit (using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and with generally accepted actuarial principles) that is greater
than the corresponding going concern or solvency deficit disclosed in
Schedule 6.15(b) (the “Increased Deficit”), where such Increased Deficit would
reasonably be expected to have a Material Adverse Effect, the difference between
the Increased Deficit and the corresponding deficit disclosed in Schedule 6.15
shall be liquidated so as to bring the level of such deficit to a level equal to
any corresponding deficit disclosed in Schedule 6.15(b) .

(iii) Except as disclosed in Schedule 6.15(b), where it would reasonably be
expected to have a Material Adverse Effect, (i) no Canadian Benefit Plans shall
be an unfunded or self-insured plan; and (ii) no Borrower or Subsidiary shall
increase its unfunded position in respect of such Canadian Benefit Plan
disclosed in 6.15(b)

 

-57-



--------------------------------------------------------------------------------

(iv) Except as disclosed in Schedule 6.15(b), no Borrower or any of their
Subsidiaries shall have any liability in respect of a multi-employer pension
plan as that term is defined in the relevant Canadian pension legislation.

(v) Each Borrower or its Subsidiary shall deliver to the Administrative Agent
(A) if requested by the Administrative Agent, copies of each annual and other
return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority or as commissioned by such Borrower
or its Subsidiary; (B) promptly after receipt thereof, a copy of any material
claim direction, order, notice, ruling or opinion that any Borrower or any
Subsidiary may receive from any applicable Governmental Authority or other
claimant except for regular claims for benefits with respect to any Canadian
Pension Plan or Canadian Benefit Plan; and (C) notification within thirty
(30) days of any increases having a cost to any Borrower or any Subsidiary in
excess of Twenty Five Million Dollars ($25,000,000) per annum in the aggregate,
in respect of any existing Canadian Pension Plan or Canadian Benefit Plan, or
the establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or
the commencement of contributions to any such plan to which any Borrower or any
Subsidiary was not previously contributing.

Section 8.13. Compliance with Laws. Each Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

Section 8.14. Compliance with OFAC Sanctions Programs. (a) Each Borrower shall
at all times comply with the requirements of all United States and Canadian
export control, trade and commerce laws (including without limitation the OFAC
Sanctions Programs) applicable to such Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all United States and Canadian
export control, trade and commerce laws applicable to such Subsidiary, except in
each case where any such non-compliance, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(b) Each Borrower shall provide the Administrative Agent, the L/C Issuer, and
the Lenders any information regarding such Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable United States and Canadian export control,
trade and commerce laws (including without limitation the OFAC Sanctions
Programs); subject however, in the case of Affiliates, to such Borrower’s
ability to provide information applicable to them.

 

-58-



--------------------------------------------------------------------------------

(c) If any Borrower obtains actual knowledge or receives any written notice that
such Borrower, any Affiliate or any Subsidiary is named on the then current OFAC
SDN List (such occurrence, an “OFAC Event”), such Borrower shall promptly
(i) give written notice to the Administrative Agent, the L/C Issuer, and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the United States and Canadian export control, trade and commerce laws
(including without limitation the OFAC Sanctions Programs), and each Borrower
hereby authorizes and consents to the Administrative Agent, the L/C Issuer, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuer,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the United States and Canadian export control, trade and
commerce laws (including without limitation the OFAC Sanctions Programs)
(including the freezing and/or blocking of assets and reporting such action to
OFAC).

Section 8.15. Burdensome Contracts With Affiliates. Except as otherwise
permitted hereunder, no Borrower shall, nor shall it permit any Subsidiary to,
enter into any contract, agreement or business arrangement with any of its
Affiliates on terms and conditions which are, taken as a whole, materially less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other; provided however that the foregoing shall not
prohibit (a) the payment of customary and reasonable directors’ fees to
directors who are not employees of any Borrower or any of their Subsidiaries or
an Affiliate, (b) any transaction between a Borrower or a Guarantor and an
Affiliate that is a Borrower or a Guarantor which the U.S. Borrower reasonably
determines in good faith is beneficial to the U.S. Borrower and is Subsidiaries
taken as a whole and which is not entered into for the purpose of hindering the
exercise by the Administrative Agent or the Lenders of any rights or remedies
under this Agreement, (c) any employment agreement, employee benefit plan, stock
option plan, officer and director indemnification agreement or any similar
arrangement entered into by any Borrower or any Subsidiary in the ordinary
course of business, or (d) loans to employees or officers in the ordinary course
of business.

Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrowers and
their Subsidiaries ends on April 30 of each year; and no Borrower shall, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 8.17. Change in the Nature of Business. No Borrower shall, nor shall it
permit any Subsidiary to, engage in any material line of business if as a result
thereof the general nature of the business conducted by the U.S. Borrower and
its Subsidiaries would be substantially changed from the general nature of the
business conducted by the U.S. Borrower and its Subsidiaries on the date hereof
(it being understood and agreed that any business which is in the food and
beverage industry shall not violate this Section 8.17).

Section 8.18. Use of Proceeds. Each Borrower shall use the credit extended to it
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

-59-



--------------------------------------------------------------------------------

Section 8.19. No Restrictions. Except as provided herein, no Borrower shall, nor
shall it permit any Subsidiary to, directly or indirectly create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of such Borrower or any Subsidiary to:
(a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by such Borrower or any other Subsidiary,
(b) pay any indebtedness owed to a Borrower or any other Subsidiary, (c) make
loans or advances to any Borrower or any other Subsidiary, (d) transfer any of
its Property to any Borrower or any other Subsidiary, or (e) guarantee the
Obligations as required by the Loan Documents, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreement entered into in the
ordinary course of business and consistent with past practices, or
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness for Borrowed Money of any Borrower or any of their Subsidiaries, or
any Capital Lease, of any Borrower or any Subsidiary to the extent such
restrictions shall only restrict the transfer of the Property subject to such
agreement, mortgage or Capital Lease.

Section 8.20. Financial Covenants. (a) Total Leverage Ratio. As of the last day
of each fiscal quarter of the Borrowers, the Borrowers shall not permit the
Total Leverage Ratio to be greater than 3.5 to 1.

(b) Interest Coverage Ratio. As of the last day of each fiscal quarter of the
Borrowers, the Borrowers shall not permit the Interest Coverage Ratio to be less
than 3.5 to 1.

Section 8.21. Other Covenants. In the event that after the date hereof any
Borrower or any Guarantor shall enter into, or shall have entered into, any
agreement regarding Indebtedness for Borrowed Money in a principal amount in
excess of $150,000,000, which contain Financial Covenants that are not contained
herein or that are more restrictive than the Financial Covenants set forth
herein, then the Borrowers and the Guarantors shall be bound hereunder by such
more restrictive Financial Covenants with the same force and effect as if such
covenants were written herein. For purposes of this Section 8.21, “Financial
Covenant” means any covenant or equivalent provision (including, without
limitation, any default or event of default provision and definitions of defined
terms used therein) requiring the U.S. Borrower (a) to maintain any level of
financial performance (including, without limitation, a specified level of net
worth, total assets, cash flow or net income), (b) not to exceed any maximum
level of indebtedness, (c) to maintain any relationship of any component of its
capital structure to any other component thereof (including, without limitation,
the relationship of indebtedness, senior indebtedness or subordinated
indebtedness to total capitalization or to net worth), or (d) to maintain any
measure of its ability to service its indebtedness (including, without
limitation, falling below any specified ratio of revenues, cash flow or net
income to interest expense, rental expense, capital expenditures and/or
scheduled payments of indebtedness).

 

-60-



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation, or default for a period
of five (5) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.15, 8.17, 8.18, 8.19 or 8.20 hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
the Borrower or (ii) written notice thereof is given to any Borrower by the
Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Loan Party
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by any Borrower or any Subsidiary aggregating in excess of
$150,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise);

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $150,000,000 (except to the extent fully covered
by insurance), and which remains undischarged, unvacated, unbonded or unstayed
for a period of 30 days;

 

-61-



--------------------------------------------------------------------------------

(h) an ERISA Event occurs with respect to a pension benefit plan, a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would be expected to
result in a Material Adverse Effect;

(i) any Change of Control shall occur;

(j) any Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, the
Bankruptcy and Insolvency Act (Canada), as amended, or the Companies Creditors
Arrangement Act (Canada), as amended, or the Winding-Up and Restructuring Act
(Canada), as amended, (ii) not pay, or admit in writing its inability to pay,
its debts generally as they become due, (iii) make an assignment for the benefit
of creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment
of a receiver, receiver and manager, custodian, trustee, examiner, liquidator or
similar official for it or any substantial part of its Property, (v) institute
any proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
and with continued due diligence any appointment or proceeding described in
Section 9.1(k) hereof;

(k) a custodian, receiver, receiver and manager, trustee, examiner, liquidator
or similar official shall be appointed for any Borrower or any Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Borrower or any Subsidiary,
and such appointment is not immediately contested in good faith and with
continued due diligence continues undischarged or such proceeding is not
immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days; or

(l) The Canadian Borrower shall fail to make a payment pursuant to a requirement
from the Canada Revenue Agency pursuant to Section 224 or any successor section
of the Income Tax Act (Canada) or Section 317 or any successor section of the
Excise Tax Act (Canada) or any comparable provision of similar legislation shall
have been received by the Administrative Agent or any Lender and is not
satisfied by the Canadian Borrower or withdrawn within 10 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
any Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrowers: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit

 

-62-



--------------------------------------------------------------------------------

Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that each Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit issued for such Borrower’s account
hereunder, and each Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by such Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require such Borrower to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any Letter of
Credit. The Administrative Agent, after giving notice to any Borrower pursuant
to Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to any Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and each Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit issued for such Borrower’s account hereunder, each
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by such Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require such Borrower to specifically perform such undertaking whether or not
any draws or other demands for payment have been made under any of the Letters
of Credit.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
issued for the account of a Borrower hereunder is required under Section 1.9(b),
Section 1.15, Section 9.2 or Section 9.3 above, such Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit issued for the account of the Borrower that made such prepayment then or
thereafter made by the

 

-63-



--------------------------------------------------------------------------------

L/C Issuer, and to the payment of the unpaid balance of all other Obligations of
such Borrower. The Collateral Account shall be held in the name of and subject
to the exclusive dominion and control of the Administrative Agent for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the relevant Borrower, the Administrative Agent shall invest
funds held in the Collateral Account from time to time in direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if any Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 1.9(b)
and Section 1.15 hereof, if any, at the request of such Borrower the
Administrative Agent shall release to such Borrower amounts held in the
Collateral Account so long as at the time of the release and after giving effect
thereto no Default or Event of Default exists and, in the case of Section 1.15
hereof, the Defaulting Lender Period with respect to the relevant Defaulting
Lender has terminated, and (ii) if any Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3 hereof, so long as no Letters of Credit, Revolving Credit Commitments, Loans
or other Obligations remain outstanding, at the request of such Borrower the
Administrative Agent shall release to such Borrower any remaining amounts
prepaid by such Borrower that are held in the Collateral Account.

Section 9.5. Notice of Default. The Administrative Agent shall give notice to
the Borrowers under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) and all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities (the
“Basel III Rules”) are deemed to have been adopted and gone into effect after
the date hereof), or in the interpretation thereof makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or CAD CDOR Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrowers and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans or CAD CDOR
Loans. Each Borrower shall prepay on demand the outstanding principal amount of
any such affected Eurodollar Loans or CAD CDOR Loans made to it, together with
all interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the U.S. Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
U.S. Base Rate Loans from such

 

-64-



--------------------------------------------------------------------------------

Lender, and the Canadian Borrower may then elect to borrow the principal amount
of the affected CAD CDOR Loans from such Lender by means of a CAD Base Rate Loan
from such Lender, which Loans shall not be made ratably by the Lenders but only
from such affected Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CDOR Fixed Rate. If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans or CAD CDOR Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars or
Canadian Dollars (in the applicable amounts) are not being offered to it in the
interbank market for such Interest Period, or that by reason of circumstances
affecting the relevant interbank market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR or CDOR Fixed Rate, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR or CDOR
Fixed Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans or CAD
CDOR Loans, respectively, for such Interest Period or (ii) that the making or
funding of Eurodollar Loans or CAD CDOR Loans become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans or CAD CDOR Loans, as
applicable, shall be suspended.

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation (and for purposes
of this Agreement, the Dodd-Frank Act and the Basel III Rules are deemed to have
been adopted and gone into effect after the date hereof), or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i) shall subject any Lender (or its Lending Office) or the L/C Issuer to any
tax, duty or other charge with respect to its Eurodollar Loans, CAD CDOR Loans,
its Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligations owed to it or its obligation to make Eurodollar Loans,
CAD CDOR Loans, issue a Letter of Credit, or to participate therein, or shall
change the basis of taxation of payments to any Lender (or its Lending Office)
or the L/C Issuer of the principal of or interest on its Eurodollar Loans, CAD
CDOR Loans, Letter(s) of Credit, or participations therein or any other amounts
due under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, CAD CDOR Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, CAD CDOR Loans, or issue a Letter of Credit, or acquire participations
therein (except for changes in the rate of tax on the overall net income of such
Lender or its Lending Office or the L/C Issuer imposed by the jurisdiction in
which such Lender’s or the L/C Issuer’s principal executive office or Lending
Office is located); or

 

-65-



--------------------------------------------------------------------------------

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or the
L/C Issuer or shall impose on any Lender (or its Lending Office) or the
L/C Issuer or on the interbank market any other condition affecting its
Eurodollar Loans, its Notes, its CAD CDOR Loans, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans or CAD CDOR Loans, or to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan or CAD CDOR Loans, issuing or maintaining a Letter of Credit, or
participating therein, or to reduce the amount of any sum received or receivable
by such Lender (or its Lending Office) or the L/C Issuer under this Agreement or
under any other Loan Document with respect thereto, by an amount deemed by such
Lender or L/C Issuer to be material, then, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrowers
shall be obligated to pay to such Lender or L/C Issuer such additional amount or
amounts as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

(b) If, after the date hereof, any Lender, the L/ C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy (and for purposes of this
Agreement, the Dodd-Frank Act and the Basel III Rules are deemed to have been
adopted and gone into effect after the date hereof), or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer or any corporation controlling such Lender or L/C Issuer with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has had the effect of reducing the rate of return on such Lender’s or
L/C Issuer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or L/C Issuer or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or L/C Issuer’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender or L/C Issuer to be material, then from time to time, within 15 days
after demand by such Lender or L/C Issuer (with a copy to the Administrative
Agent), each Borrower shall pay in respect of Letters of Credit issued for its
account to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer for such reduction.

 

-66-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, the Borrowers shall not be
obligated to compensate any Lender or L/C Issuer for any increased costs or
reductions incurred more than 90 days prior to the date the Lender or L/C
Issuer, as the case may be, notifies the Borrowers of its intention to claim
compensation therefor.

Section 10.4. Lending Offices. Each Lender and L/C Issuer may, at its option,
elect to make its Loans and issue its Letters of Credit hereunder at the branch,
office or affiliate specified on the Administration Questionnaire provided by it
to the Administrative Agent (each a “Lending Office”) for each type of Loan
available hereunder and for each Borrower hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrowers and the Administrative Agent. All terms of
this Agreement shall apply to any such Lending Office and the Loans, Letters of
Credit, participations in L/C Obligations and any Notes issued hereunder shall
be deemed held by each Lender or the L/C Issuer, as the case may be, for the
benefit of any such Lending Office. To the extent reasonably possible, a Lender
shall designate an alternative branch or funding office with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans under
Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and the L/C Issuer hereby appoints Bank of Montreal as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Lenders and L/C Issuer expressly agree that the Administrative Agent is not
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, the Borrowers or otherwise, and nothing herein or in any of the other
Loan Documents shall result in any duties or obligations on the Administrative
Agent or any of the Lenders or L/C Issuer except as expressly set forth herein.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it

 

-67-



--------------------------------------------------------------------------------

were not the Administrative Agent, and the Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with any Borrower or any Affiliate of any Borrower as if it
were not the Administrative Agent under the Loan Documents. The term “Lender” as
used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes the Administrative Agent in its individual capacity
as a Lender (if applicable).

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from any Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer, or a Borrower. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of any Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items

 

-68-



--------------------------------------------------------------------------------

required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectibility hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document; and the Administrative
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrowers, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents. The Administrative Agent may treat the payee of any Obligation as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrowers in the manner set forth in the Loan Documents. It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of any Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by any Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent, any L/C Issuer, or Swing Line Lender
hereunder (whether as fundings of participations, indemnities or otherwise, and
with any amounts offset for the benefit of the Administrative Agent to be held
by it for its own account and with any amounts offset for the benefit of a L/C
Issuer or Swing Line Lender to be remitted by the Administrative Agent to of for
the account of such L/C Issuer or Swing Line Lender, as applicable), but shall
not be entitled to offset against amounts owed to the Administrative Agent, any
L/C Issuer or Swing Line Lender by any Lender arising outside of this Agreement
and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuer, and the Borrowers. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject to the

 

-69-



--------------------------------------------------------------------------------

consent (which shall not be unreasonably withheld or delayed) of the Borrowers
if no Event of Default shall have occurred and be continuing. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or, with the consent
(which shall not be unreasonably withheld or delayed) of the Borrowers if no
Event of Default shall have occurred and be continuing, any commercial bank, or
an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. Upon
the acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrowers shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer.

Section 11.8. L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(a) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (b) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.

Section 11.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and neither the Lead Arrangers and syndication
agent named herein nor any such Lenders and their Affiliates shall have any
additional powers, duties or responsibilities as a result of being named herein
or of being so designated by the Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

Section 11.10. The Intercreditor Agreement. The Administrative Agent is hereby
irrevocably authorized by the Required Lenders to execute and deliver the
Intercreditor Agreement on behalf of each of the Lenders and to take such action
and exercise such powers under the Intercreditor Agreement as the Administrative
Agent considers appropriate, provided the Administrative Agent shall not amend
the Intercreditor Agreement unless (a) such amendment is agreed to in writing by
the Required Lenders, or (b) such amendment is necessary as a result of an
amendment, waiver or other modification of this Agreement that has been approved
by the Required Lenders. Each Lender acknowledges and agrees that it (and any
assignee of such Lender) will be bound by the terms and conditions of the
Intercreditor Agreement upon the execution and delivery thereof by the
Administrative Agent. Except as otherwise specifically provided for herein, no
Lender other than the Administrative Agent shall have the right to institute any
suit, action or proceeding in equity or at law for the enforcement of any remedy
under the Intercreditor Agreement; it being understood and intended that all
proceedings at law or in equity shall be instituted, had, and maintained by the
Administrative Agent in the manner provided for in the Intercreditor Agreement
for the benefit of the Lenders.

SECTION 12. THE GUARANTEES.

Section 12.1. The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrowers by reason of the Revolving Credit Commitments and for other
good and valuable consideration, receipt of which is hereby acknowledged,
(a) each Guarantor which is a Domestic Subsidiary (including any such Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Obligations of the U.S.
Borrower, including, but not limited to, the due and punctual payment by the
U.S. Borrower of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the U.S. Borrower under the Loan Documents, in each case as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against any Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the U.S. Borrower or any such
obligor in any such proceeding), and (b) the U.S. Borrower and each Guarantor
which is a Subsidiary of the Canadian Borrower (including any such Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Obligations of the Canadian
Borrower, including, but not limited to, the due and punctual payment by the
Canadian Borrower of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Canadian Borrower under the Loan Documents, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof and thereof
(including all interest, costs, fees, and charges after the entry of an order
for relief against any Borrower or such other obligor in a case under the
Bankruptcy and Insolvency Act (Canada), as amended, or the Companies Creditors
Arrangement Act (Canada),

 

-71-



--------------------------------------------------------------------------------

as amended, or the Winding-Up and Restructuring Act (Canada), as amended, or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against the Canadian Borrower or any such obligor in any
such proceeding). In case of failure by any Borrower or other obligor punctually
to pay any Obligations guaranteed hereby, each Guarantor of such Borrower’s
Obligations under this Section 12.1 hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the relevant Borrower or such
obligor.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against any Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents; or

 

-72-



--------------------------------------------------------------------------------

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.

Each Guaranty hereunder shall be a guaranty of payment and not of collection.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Loans and all other amounts payable by the Borrowers and the Guarantors under
this Agreement and all other Loan Documents. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Borrower or other obligor or any Guarantor under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 12
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and all other amounts payable by the Borrowers hereunder and the
other Loan Documents and (y) the termination of the Revolving Credit Commitments
and expiration of all Letters of Credit, such amount shall be held in trust for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and
their Affiliates) and shall forthwith be paid to the Administrative Agent for
the benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited
and applied upon the Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against any Borrower or
other obligor, another guarantor, or any other Person.

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or other obligor under this Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of any Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

-73-



--------------------------------------------------------------------------------

Section 12.8. Benefit to Guarantors. The Borrowers and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as each
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as each Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 13. MISCELLANEOUS.

Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
each Borrower and the Guarantors under this Agreement or the other Loan
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which such Borrower or such Guarantor is
domiciled, any jurisdiction from which such Borrower or such Guarantor makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein. If any such withholding is so required, such Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, such
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment on demand in the currency in which
such payment was made. If such Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender, the L/C Issuer or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the U.S. Borrower and the Administrative Agent on or
before the date the initial Credit Event is made hereunder or, if later, the
date such financial institution becomes a Lender or L/C Issuer hereunder, two
duly completed and signed copies of (i) either Form W-8 BEN (relating to such
Lender or L/C Issuer and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan

 

-74-



--------------------------------------------------------------------------------

Documents and the Obligations) or Form W-8 ECI (relating to all amounts to be
received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents and the Obligations) of the United States Internal Revenue Service or
(ii) solely if such Lender is claiming exemption from United States withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8 BEN, or any successor form prescribed by the
Internal Revenue Service, and a certificate representing that such Lender is not
a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the U.S.
Borrower and is not a controlled foreign corporation related to the U.S.
Borrower (within the meaning of Section 864(d)(4) of the Code). Thereafter and
from time to time, each Lender and L/C Issuer shall submit to the U.S. Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or the other of such Forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) and such other
certificates as may be (i) requested by the U.S. Borrower in a written notice,
directly or through the Administrative Agent, to such Lender or L/C Issuer and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the U.S. Borrower or the
Administrative Agent, each Lender and L/C Issuer that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
U.S. Borrower and the Administrative Agent a certificate to the effect that it
is such a United States person.

(c) Inability of Lender to Submit Forms. If any Lender or L/C Issuer determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the U.S. Borrower or the Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 13.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or
L/C Issuer shall promptly notify the U.S. Borrower and Administrative Agent of
such fact and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

(d) Compliance with FATCA. Additionally, each Lender that is organized under the
laws of a jurisdiction other than the United States shall comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any other
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent sufficient for the Administrative Agent and the U.S. Borrower to comply
with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of

 

-75-



--------------------------------------------------------------------------------

any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Documentary Taxes. Each Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.12, 10.3, and 13.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

-76-



--------------------------------------------------------------------------------

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to any Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:

 

to the U.S. Borrower or any Guarantor:

 

One Strawberry Lane

Orrville, Ohio 44667

Attention: Treasurer

Telephone: (330) 684-3000

Telecopy: (330) 684-3112

  

to the Administrative Agent and L/C Issuer :

 

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Ms. Betsy Erdelyi

Telephone: (312) 461-4049

Telecopy: (312) 293-4280

to the Canadian Borrower:

 

One Strawberry Lane

Orrville, Ohio 44667

Attention: Treasurer

Telephone: (330) 684-3000

Telecopy: (330) 684-3112

  

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrowers and the Guarantors and their successors and assigns, and shall inure
to the benefit of the Administrative Agent, the L/C Issuer, and each of the
Lenders, and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations. The Borrowers and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.

 

-77-



--------------------------------------------------------------------------------

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Revolving Credit Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of
each Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest. Any party
to which such a participation has been granted shall have the benefits of
Section 1.12 and Section 10.3 hereof.

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans and participation interest in
L/C Obligations outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
and participation interest in L/C Obligations of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Effective Date” is specified in the Assignment and Acceptance, as of the
Effective Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

 

-78-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(a) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; or

(c) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(d) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or Affiliates. No such assignment shall be made to
any Borrower or any of their Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Prohibited Transaction. No such assignment shall be made if such
assignment would result in a prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any

 

-79-



--------------------------------------------------------------------------------

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing by
each Borrower to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and each
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line. In the event of such termination of the Swing Line, the Borrowers shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrowers to appoint a successor shall not affect the resignation of the
Swing Line Lender. If the Swing Line Lender terminates the Swing Line, it shall
retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.7
hereof.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrowers, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, the L/C Issuer, or the
Swing Line Lender are affected thereby, the Administrative Agent, the
L/C Issuer, or the Swing Line Lender, as applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Revolving Credit Commitment, or extend the Revolving Credit Termination Date, of
any Lender without the consent of such Lender or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest on
any Loan or of any Reimbursement Obligation or of any fee payable hereunder
without the consent of the Lender to which such payment is owing or which has
committed to make such Loan or Letter of Credit (or participate therein)
hereunder;

 

-80-



--------------------------------------------------------------------------------

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.13, change any provision hereof in a manner that would alter
the pro rata sharing of payments or reduction of the Revolving Credit
Commitments, release any material guarantor (except as otherwise provided for in
the Loan Documents), release the U.S. Borrower as a Guarantor of the Canadian
Borrower’s Obligations, or affect the number of Lenders required to take any
action hereunder or under any other Loan Document; and

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification . Each Borrower agrees to pay
all reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of one United States and one Canadian counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated. Each Borrower agrees
to pay to the Administrative Agent, the L/C Issuer and each Lender, all costs
and expenses reasonably incurred or paid by the Administrative Agent, the
L/C Issuer, such Lender, or any such holder, including reasonable attorneys’
fees and disbursements and court costs, in connection with the enforcement of
any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
any Borrower or any Guarantor as a debtor thereunder) or in connection with any
work-out or restructuring in respect of the Obligations hereunder. Each Borrower
further agrees to indemnify the Administrative Agent, the L/C Issuer, each
Lender, and any security trustee therefor, and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit or any actual or alleged presence or
release of Hazardous Materials on or from any Property owned or operated by any
Borrower or any Subsidiary or any liability under any

 

-81-



--------------------------------------------------------------------------------

Environmental Law, other than those which are determined by a court of competent
jurisdiction in a final non-appealable judgment to have arisen from the gross
negligence or willful misconduct of the party claiming indemnification. Each
Borrower, upon demand by the Administrative Agent, the L/C Issuer or a Lender at
any time, shall reimburse the Administrative Agent, the L/C Issuer or such
Lender for any legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
determined by a court of competent jurisdiction in a final non-appealable
judgment to be directly due to the gross negligence or willful misconduct of the
party to be indemnified. To the extent permitted by applicable law, neither any
Borrower nor any Guarantor shall assert, and each such Person hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of each Borrower
under this Section shall survive the termination of this Agreement.

Section 13.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, the
L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by each Borrower and each Guarantor
at any time or from time to time, without notice to any Borrower, any Guarantor
or to any other Person, any such notice being hereby expressly waived, to
set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of such Borrower or such Guarantor, whether or not
matured, against and on account of the Obligations of such Borrower or such
Guarantor to that Lender, L/C Issuer, or subsequent holder under the Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, L/C Issuer, or subsequent holder shall have made
any demand hereunder or (b) the principal of or the interest on the Loans and
other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.

 

-82-



--------------------------------------------------------------------------------

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. (a) Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither any Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the relevant Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither any Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of any Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on such
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

(b) Canadian Interest. If any provision of this Agreement or any other Loan
Document would obligate Canadian Borrower to make any payment of interest or
other amount payable to (including for the account of) any Lender in an amount,
or calculated at a rate, that would be prohibited by law or would result in a
receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by

 

-83-



--------------------------------------------------------------------------------

law or so result in a receipt by such Lender of interest at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rate of interest required to be paid to such Lender
under Section 1.4; and (ii) thereafter, by reducing any fees, commissions,
premiums and other amounts required to be paid to such Lender that would
constitute interest for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum amount permitted by that section of the Criminal Code (Canada), then
Canadian Borrower shall be entitled, by notice in writing to such Canadian
Lender, to obtain reimbursement from such Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by such Lender to Canadian Borrower. Any amount or rate of
interest referred to in this Agreement with respect to the Revolving Credit
Commitments to make Loans to and issue Letters of Credit for the account of the
Canadian Borrower shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the Revolving Credit Commitments to make Loans to and issue
Letters of Credit for the account of the Canadian Borrower remains outstanding
on the assumption that any charges, fees or expenses that fall within the
meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if they
relate to a specific period of time, be pro-rated over that period of time and
otherwise be pro-rated over the period during which such Revolving Credit
Commitments are available and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be conclusive for the purposes of such determination.

Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as any Borrower has one or more Subsidiaries.

Section 13.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

Section 13.23. Currency. Each reference in this Agreement to U.S. Dollars or to
Canadian Dollars (the “relevant currency”) is of the essence. To the fullest
extent permitted by law, the obligation of each Borrower and each Guarantor in
respect of any amount due in the relevant currency under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to receive such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such Person receives such payment. If the
amount of the relevant currency so purchased is less than the sum originally due
to such Person in the relevant currency, the relevant Borrower or relevant
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a) the amount originally due
to the relevant Person in the

 

-84-



--------------------------------------------------------------------------------

specified currency plus (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Person under
Section 13.7 hereof, such Person agrees to remit such excess to the relevant
Borrower. Unless otherwise specified herein, all references to a currency shall
be deemed to refer to U.S. Dollars.

Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The Borrowers
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in the Borough of Manhattan for purposes of all legal
proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrowers and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. THE
BORROWERS, THE GUARANTORS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 13.25. USA Patriot Act; Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada). (a) Each Lender and L/C Issuer that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies such Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify each Borrower in accordance with the Act.

(b) The Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Administrative
Agent and the Lenders may be required to obtain, verify and record information
regarding the Canadian Borrower and its directors, authorized signing officers,
direct or indirect shareholders, partners or other persons in control of the
Canadian Borrower and the transactions contemplated hereby. The Canadian
Borrower shall promptly provide all such information, including any supporting
documentation and other evidence, as may be requested by the Administrative
Agent or any Lender, or any prospective assignee or participant of a Lender or
the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

If the Administrative Agent has ascertained the identity of the Canadian
Borrower, or any authorized signatories of the Canadian Borrower, for the
purposes of applicable AML Legislation, then the Administrative Agent shall:

(i) be deemed to have done so as an agent for each Lender, and this Agreement
shall constitute a “written agreement” in such regard between each Lender and
the Administrative Agent within the meaning of applicable AML Legislation; and

 

-85-



--------------------------------------------------------------------------------

(ii) provide each Lender with copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Canadian Borrower, or any authorized
signatories of the Canadian Borrower, on behalf of any Lender or to confirm the
completeness or accuracy of any information that the Administrative Agent
obtains from the Canadian Borrower, or any such authorized signatory, in doing
so.

Section 13.26. Confidentiality. Each of the Administrative Agent, the Lenders,
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrowers, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than any Borrower
or any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Revolving Credit Commitments hereunder, or (j) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section, “Information” means all information received from any Borrower
or any of the Subsidiaries or from any other Person on behalf of any Borrower or
any Subsidiary relating to any Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by any Borrower or any of its Subsidiaries or from any other
Person on behalf of any Borrower or any of the Subsidiaries.

Section 13.27. Amendment and Restatement. This Agreement amends and restates the
Original Credit Agreement and is not intended to be or operate as a novation or
an accord and satisfaction of the Original Credit Agreement or the Obligations
evidenced or provided for thereunder.

 

-86-



--------------------------------------------------------------------------------

Section 13.28. No Fiduciary Duty. Each Borrower and each Guarantor agrees that
in connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, such Borrower and such Guarantor and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their respective Affiliates and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

[SIGNATURE PAGES TO FOLLOW]

 

-87-



--------------------------------------------------------------------------------

This Third Amended and Restated Credit Agreement is entered into between us for
the uses and purposes hereinabove set forth as of the date first above written.

 

“BORROWERS” THE J. M. SMUCKER COMPANY By   /s/ Debra A. Marthey   Name: Debra A.
Marthey   Title:   Treasurer SMUCKER FOODS OF CANADA CORP. By   /s/ Debra A.
Marthey   Name: Debra A. Marthey   Title:   Treasurer “GUARANTORS” THE J. M.
SMUCKER COMPANY By   /s/ Debra A. Marthey   Name: Debra A. Marthey  
Title:  Treasurer J.M. SMUCKER LLC By   /s/ Debra A. Marthey   Name: Debra A.
Marthey   Title:   Treasurer THE FOLGERS COFFEE COMPANY By   /s/ Debra A.
Marthey   Name: Debra A. Marthey   Title:   Treasurer

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT AND L/C ISSUER” BANK OF MONTREAL, as L/C Issuer and as
    Administrative Agent By   /s/ Betzaida Erdelyi   Name: Betzaida Erdelyi  
Title: Managing Director

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“LENDERS” BANK OF MONTREAL By   /s/ Betzaida Erdelyi   Name: Betzaida Erdelyi  
Title: Managing Director

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA N.A. By   /s/ J. Casey Cosgrove   Name: J. Casey Cosgrove  
Title: Director BANK OF AMERICA, N.A., Canada Branch By   /s/ Medina Sales De
Andrade   Name: Medina Sales De Andrade   Title: Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By   /s/ Brendan Korb   Name: Brendan Korb   Title:
Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By   /s/ Joseph G. Moran   Name: Joseph G. Moran
  Title: Senior Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By   /s/ Eric J. Welsch   Name: Eric J. Welsch   Title:
Managing Director

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, operating through its
Canadian Branch By   /s/ Mauro Spagnolo   Name: Mauro Spagnolo   Title: Managing
Director & Principal Officer

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By   /s/ Patrick McGraw   Name: Patrick McGraw  
Title: Senior Vice President U.S. BANK NATIONAL ASSOCIATION, Canada Branch By  
/s/ Joseph Rauhala   Name: Joseph Rauhala   Title: Principal Officer

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By   /s/ Garrett O’Malley   Name: Garrett O’Malley   Title:
Director

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK N.A. By   /s/ Daniel R. Van Aken   Name: Daniel R. Van Aken  
Title: Director

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By   /s/ Brian H. Gallagher   Name: Brian H.
Gallagher   Title: Senior Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB By   /s/ Hal Nelson   Name: Hal Nelson   Title: Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By   /s/ Neda K. Beal   Name: Neda K. Beal   Title:
Vice President

 

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of September 6, 2013, among The J. M. Smucker Company and Smucker Foods of
Canada Corp., as Borrowers, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. [The Borrower
has failed to pay its Reimbursement Obligation in the amount of
$                    . Your Revolver Percentage of the unpaid Reimbursement
Obligation is $                    ] or [                                has
been required to return a payment by the Borrower of a Reimbursement Obligation
in the amount of $                    . Your Revolver Percentage of the returned
Reimbursement Obligation is $                    .]

 

Very truly yours,                                                      , as
L/C Issuer By       Name       Title    



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:                      ,             

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of September 6, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among The J. M. Smucker Company and Smucker Foods of Canada Corp.,
as Borrowers, certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned,                     (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is                     ,
            .

2. The aggregate amount of the proposed Borrowing is $                    .

3. The Borrowing is being advanced under the Revolving Credit.

4. The Borrowing is to be comprised of $                    of [U.S. Base Rate]
[Eurodollar] [CAD Base Rate] [CAD CDOR]Loans.

[5. The duration of the Interest Period for the [Eurodollar] [CAD CDOR] Loans
included in the Borrowing shall be                     months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

  By       Name       Title    



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:                      ,             

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of September 6, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among The J. M. Smucker Company and Smucker Foods of Canada Corp.,
as Borrowers, certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned,                     (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1. The conversion/continuation Date is                     ,             .

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$                    .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [U.S. Base
Rate] [CAD Base Rate] [CAD CDOR] Loans.

4. [If applicable:] The duration of the Interest Period for the Revolving Loans
included in the [conversion] [continuation] shall be             months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a U.S. Base Rate Loan; and



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

  By       Name       Title    

The J.M. Smucker Company

Smucker Foods of Canada Corp.

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

                    , 2013

FOR VALUE RECEIVED, the undersigned,                         , a
                corporation/limited liability company/partnership (the “Maker”),
hereby promises to pay to                     (the “Lender”) or its registered
assigns on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in Chicago
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), in immediately available funds in the currency in which each
Revolving Loan is advanced, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Maker pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Third Amended and
Restated Credit Agreement dated as of September 6, 2013, among The J. M. Smucker
Company and Smucker Foods of Canada Corp., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of New York.

This Note shall be in substitution for and replacement of that certain Revolving
Note, dated July 29, 2011, executed by the Maker in favor of the Lender.*

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

* To be included only in the Revolving Notes issued to Lenders that are parties
to the Original Credit Agreement.



--------------------------------------------------------------------------------

The Maker hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  By       Name       Title    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D-2

SWING NOTE

                    , 2013

FOR VALUE RECEIVED, the undersigned,                                 , a
                    (the “Maker”), hereby promises to pay to
                    (the “Lender”) or its registered assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds in the currency in which each Swing Loan is
advanced, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to the Maker pursuant to the Credit Agreement, together with interest on
the principal amount of each Swing Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

This Note is the Swing Note referred to in the Third Amended and Restated Credit
Agreement dated as of                     , 2013, among The J. M. Smucker
Company and Smucker Foods of Canada Corp., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of New York.

This Note shall be in substitution for and replacement of that certain Swing
Note, dated July 29, 2011, executed by the Maker in favor of the Lender.*

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Maker hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  By       Name       Title    

 

* To be included only in the Swing Note issued to a Lender that is a party to
the Original Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT E

THE J. M. SMUCKER COMPANY

SMUCKER FOODS OF CANADA CORP.

COMPLIANCE CERTIFICATE

 

To: Bank of Montreal, as Administrative

Agent under, and the Lenders and

L/C Issuer parties to, the Credit

Agreement described below

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Third Amended and Restated
Credit Agreement dated as of September 6, 2013, among The J. M. Smucker Company
and Smucker Foods of Canada Corp., as Borrowers, and you (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected             of                     ;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers and its Subsidiaries during the accounting
period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrowers’ compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this             day of
                    20    .

 

[INSERT NAME OF BORROWER] By       Name       Title    

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

THE J. M. SMUCKER COMPANY

SMUCKER FOODS OF CANADA CORP.

COMPLIANCE CALCULATIONS

FOR THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF SEPTEMBER 6, 2013

CALCULATIONS AS OF                     ,             

 

A. Total Leverage Ratio (Section 8.20(a))

  

1. Total Funded Debt

   $ ___________   

2. Net Income for past 4 quarters

     ___________   

3. Interest Expense for past 4 quarters

     ___________   

4. Income taxes for past 4 quarters

     ___________   

5. Depreciation and Amortization Expense for past 4 quarters

     ___________   

6. Non-cash share based compensation expense for past 4 quarters

     ___________   

7. Non-recurring charges and expenses relating to Permitted Acquisition and
extraordinary losses and charges (up to $100,000,000 in any period of twelve
(12) consecutive months) for past 4 quarters

     ___________   

8. EBITDA of Acquired Business for past 4 quarters

     ___________   

9. Non-cash gains for past 4 quarters

     ___________   

10. EBITDA of divested business for past 4 quarters

     ___________   

11. Sum of Lines A2, A3, A4, A5, A6, A7 and A8 minus Lines A9 and A10 (“EBITDA”)

     ___________   

12. Ratio of Line A1 to A11

     ____:1.0   

13. Line A12 ratio must not exceed

     3.5:1.0   

14. The Borrowers are in compliance (circle yes or no)

     yes/no   

B. Interest Coverage Ratio (Section 8.20(b))

  

1. EBITDA for past 4 quarters

   $ ___________   

2. Interest Expense for past 4 quarters

   $ ___________   

3. Ratio of Line B1 to Line B2

     ____:1.0   

4. Line B3 ratio must not be less than

     3.5:1.0   

5. The Borrowers are in compliance (circle yes or no)

     yes/no   



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL GUARANTOR SUPPLEMENT

                    ,             

 

Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer parties
to the Third Amended and Restated Credit Agreement dated as of September 6,
2013, among The J. M. Smucker Company and Smucker Foods of Canada Corp., as
Borrowers, the Guarantors referred to therein, the Lenders and L/C Issuer
parties thereto from time to time, and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)   

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof. This Agreement shall be construed
in accordance with and governed by the internal laws of the State of New York.

 

Very truly yours, [NAME OF SUBSIDIARY GUARANTOR] By       Name       Title    



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

Dated                     ,             

Reference is made to the Third Amended and Restated Credit Agreement dated as of
September 6, 2013 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among The J. M. Smucker Company, an Ohio corporation,
and Smucker Foods of Canada Corp., a federally incorporated Canadian
corporation, the Guarantors party thereto, the Lenders and L/C Issuer parties
thereto, and Bank of Montreal, as Administrative Agent (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

                                                         (the “Assignor”) and
                            (the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Revolving Credit
Commitments as in effect on the Effective Date and the Loans, if any, owing to
the Assignor on the Effective Date and the Assignor’s Revolver Percentage of any
outstanding L/C Obligations. Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Subsidiary or the performance or
observance by any Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as Administrative Agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(v) specifies as its lending office (and address for notices) the offices set
forth on its Administrative Questionnaire.

4. As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

5. The effective date for this Assignment and Acceptance shall be
            (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

-2-



--------------------------------------------------------------------------------

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[ASSIGNOR LENDER] By       Name       Title     [ASSIGNOR LENDER] By       Name
      Title    

Accepted and consented this

        day of                     

 

[INSERT NAME OF BORROWER] By       Name       Title    

Accepted and consented to by the Administrative Agent and L/C Issuer this
        day of             

BANK OF MONTREAL,

as Administrative Agent and L/C Issuer

By       Name       Title    

 

-3-



--------------------------------------------------------------------------------

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED    AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS      AMOUNT OF
COMMITMENT/LOANS
ASSIGNED      PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS  

Revolving Credit

   $ _____________       $ _____________         _____ % 



--------------------------------------------------------------------------------

EXHIBIT H

COMMITMENT AMOUNT INCREASE REQUEST

                    ,         

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of September 6, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among The J. M. Smucker Company, Smucker Foods of Canada Corp., the
Guarantors party thereto, certain Lenders which are signatories thereto, and
Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, The J. M. Smucker Company and Smucker Foods of Canada Corp.
(the “Borrowers”) hereby refers to the Credit Agreement and requests that the
Administrative Agent consent to an increase in the aggregate Revolving Credit
Commitments (the “Commitment Amount Increase”), in accordance with Section 1.2
of the Credit Agreement, to be effected by [an increase in the Revolving Credit
Commitment of [name of existing Lender] [the addition of [name of new Lender]
(the “New Lender”) as a Lender under the terms of the Credit Agreement].
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $                    .

[Include paragraphs 1-4 for a New Lender]

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of any Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.



--------------------------------------------------------------------------------

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3. The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

[4. The New Lender has delivered, if appropriate, to the Borrowers and the
Administrative Agent (or is delivering to the Borrowers and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with Section 1.2
of the Credit Agreement, but not in any case prior to                     ,
        . It shall be a condition to the effectiveness of the Commitment Amount
Increase that all expenses referred to in Section 1.2 of the Credit Agreement
shall have been paid.

Each Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

* Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

-2-



--------------------------------------------------------------------------------

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

Very truly yours, THE J. M. SMUCKER COMPANY By  

 

  Name  

 

  Title  

 

SMUCKER FOODS OF CANADA CORP. By  

 

  Name  

 

  Title  

 

[NEW OR EXISTING LENDER INCREASING COMMITMENTS] By  

 

  Name  

 

  Title  

 

 

The undersigned hereby consents on this      day of                     ,
         to the above-requested Commitment Amount Increase. BANK OF MONTREAL, as
Administrative Agent By  

 

  Name  

 

  Title  

 

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER   

REVOLVING CREDIT

COMMITMENT

 

Bank of Montreal

   US $ 212,500,000.00   

Bank of America, N.A.

   US $ 212,500,000.00   

JPMorgan Chase Bank, N.A.

   US $ 212,500,000.00   

PNC Bank, National Association

   US $ 212,500,000.00   

Fifth Third Bank

   US $ 150,000,000.00   

U.S. Bank National Association

   US $ 150,000,000.00   

SunTrust Bank

   US $ 100,000,000.00   

Wells Fargo Bank N.A.

   US $ 100,000,000.00   

The Huntington National Bank

   US $ 75,000,000.00   

CoBank, ACB

   US $ 45,000,000.00   

AgFirst Farm Credit Bank

   US $ 30,000,000.00      

 

 

 

Total

   US $ 1,500,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.2

SUBSIDIARIES

See attached.



--------------------------------------------------------------------------------

SCHEDULE 6.2

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of

Incorporation

  

Ownership

       

Owned By

   Percent
Ownership  

J. M. Smucker LLC

   Ohio    Smucker Foods, Inc.      100 % 

Smucker Foods of Canada Corp.

   Federally incorporated Canadian corporation    Smucker International Holding
Company      0.01 %        Smucker Holdings, B.V.      99.99 % 

Smucker Sales and Distribution Company

   Ohio    The J. M. Smucker Company      100 % 

Smucker Services Company

   Ohio    The J .M. Smucker Company      100 % 

The Folgers Coffee Company

   Delaware    The J .M. Smucker Company      100 % 

Smucker Foods of Canada Corp.’s registered office is 80 Whitehall Drive,
Markham, Ontario L3R 0P3



--------------------------------------------------------------------------------

SCHEDULE 6.15(B)

CANADIAN BENEFIT PLANS AND CANADIAN PENSION PLANS

Canadian Pension Plans

 

1. Hourly Employees’ Pension Plan of Smucker Foods of Canada Corp. (as amended
and restated effective January 1, 2008), and amendments thereto.

 

2. Smucker Foods of Canada Corp. Pension Plan (as amended and restated effective
as of January 1, 2010), with accompanying resolutions and amendments thereto.

 

3. Executive Employees’ Pension Plan of Smucker Foods of Canada Corp. (as
amended and restated effective January 1, 2010), and amendments thereto.

Canadian Benefit Plans

 

1. Group Insurance Plan with Desjardins Financial Security Life Assurance
Company, Group Policy Number 800121 (Life, Optional Life, Short Term Disability,
Long Term Disability, Health, Dental).

 

2. AXA Assurance, Group Policy Number 9227433A (Accidental Death and
Dismemberment for all union office employees on group benefits with Desjardins
Financial Security Group Number 800121 under Division 0003).

 

3. AXA Assurance, Policy Number 9227433B (Accidental Death and Dismemberment for
plant Ste. Marie employees on group benefits with Desjardins Financial Security
Group Number 800121 under Division 0005).

 

4. Group Benefit Plan – Smucker Foods of Canada Corp., Policy Number 38453
(including retiree benefits for certain groups) with Manulife Financial.

 

5. Voluntary Group Accident Insurance Program, Smucker Foods of Canada Corp.,
Policy Number PAI 9028478A, with AIG Insurance Company of Canada.

 

6. Basic Accidental Death & Dismemberment Insurance, Smucker Foods of Canada
Corp., Policy Number BSC 9106513 with AIG Insurance Company of Canada (non-union
employees).

 

7. Basic Accidental Death & Dismemberment Insurance, Smucker Foods of Canada
Corp., Policy Number BSC 9028477 with AIG Insurance Company of Canada (union
employees).

 

8. Group Savings Plans with Manulife Financial:

 

  1. Registered Retirement Savings Plan, Policy #20000825;



--------------------------------------------------------------------------------

  2. Deferred Profit Savings Plan, Policy #30000825; and

 

  3. Non Registered Savings Plan, Policy #40000825.

 

9. Benefits provided pursuant to the following collective agreements:

 

  a. Collective Agreement (July 25, 2009 to June 6, 2014) between Smucker Foods
of Canada Corp. (Ste. Marie) and Syndicat des employees and employees
professionels-let et de bureau, Local 526, affiliated with SEPB CTC-FTQ (office
employees);

 

  b. Collective Agreement (June 4, 2010 to November 30, 2013) between Smucker
Foods of Canada Corp. (Ste. Marie) and Syndicat international des travailleurs
et travailleuses de la boulangerie, confiserie and du tabac, local 480. (plant
employees); and

 

  c. Collective Agreement (ends November 1, 2014), between Smuckers Foods of
Canada Corp. (Sherbrooke) and Travailleurs unis de l’alimentation et du
commerce, Local 500.

 

10. Benefits provided under the supplemental policies set forth in the Smucker
Foods of Canada Corp. Human Resources Policies and Procedures, including
updates.

Exceptions

 

  1. Canadian Benefit Plans that are not either fully funded or fully insured.

None.

 

  2. Outstanding actions or suits.

None.

 

  3. Liability in respect of a multi-employer pension plan.

None.

 

  4. Canadian Pension Plans not fully funded on a going concern basis or
solvency basis.

Based on the report of the actuarial valuation as of January 1, 2011, the Hourly
Employees’ Pension Plan of Smucker Foods of Canada Corp. (amended and restated
effective January 1, 2008) has a solvency deficit.

Based on the report of the actuarial valuation as of January 1, 2012, the
Smucker Foods of Canada Corp. Pension Plan (amended and restated effective
January 1, 2010) has a solvency deficit.

Based on the report of the actuarial valuation as of January 1, 2012, the
Executive Employees’ Pension Plan of Smucker Foods of Canada Corp. has a
solvency deficit.



--------------------------------------------------------------------------------

SCHEDULE 8.7

EXISTING INDEBTEDNESS AND GUARANTIES

Notes and Accompanying Guaranties

 

1. $100,000,000 in principal amount of 4.78% Senior Notes due June 1, 2014.

 

  a. Amended and Restated Guaranty Agreement, dated as of May 31, 2007, by
J.M. Smucker LLC in favor of the Noteholders (as defined therein).

 

  b. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

2. $24,000,000 in principal amount of 6.12% Senior Notes due November 1, 2015.

 

  a. Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

 

  b. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

3. $376,000,000 in principal amount of 6.63% Senior Notes due November 1, 2018.

 

  a. Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

 

  b. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

4. $350,000,000 in principal amount of 5.55% Senior Notes due April 1, 2022.

 

  a. Guaranty Agreement, dated as of May 31, 2007, by J.M. Smucker LLC in favor
of the Noteholders (as defined therein).

 

  b. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

5. $400,000,000 in principal amount of 4.50% Senior Notes due June 1, 2025.

 

  a. Guaranty Agreement, dated as of June 15, 2010, by J.M. Smucker LLC in favor
of the Noteholders (as defined therein).

 

  b. Guaranty Agreement, dated as of June 15, 2010, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).



--------------------------------------------------------------------------------

6. $750,000,000 in principal amount of 3.5% Senior Public Notes due October 15,
2021.

 

  a. First Supplemental Indenture, dated as of October 18, 2011, among The
J. M. Smucker Company (as issuer), The Folgers Coffee Company (as guarantor),
J. M. Smucker LLC (as guarantor), and U.S. Bank National Association (as
trustee).

Other Debt

 

1. International Intercompany Loans

 

  a. Promissory Note/Revolving Loan dated May 23, 1995 between J. M. Smucker de
Mexico, S.A. de C.V. (as obligor) and the Borrower (as lender) in principal
amount up to $5,000,000 U.S. payable upon demand by the holder.

 

  b. Secured Loan Note dated June 4, 2010 between the Canadian Borrower (as
obligor) and Smucker International Holding Company, formerly known as
JMS Manufacturing, Inc. (as lender) in principal amount of $41,000,000 (CAD).

 

  c. Promissory Note/Revolving Loan dated January 10, 2012 between Smucker Hong
Kong Limited (as obligor) and the Borrower (as lender) in principal amount up to
$5,970,000 U.S. payable upon demand by the holder.

 

  d. Promissory Note/Revolving Loan dated March 23, 2012 between Smucker Hong
Kong Limited (as obligor) and the Borrower (as lender) in principal amount up to
$29,910,000 U.S. payable upon demand by the holder.

 

  e. Promissory Note dated October 1, 2012 between J. M. Smucker de Mexico, S.A.
de C.V. (as obligor) and the Borrower (as lender) in principal amount up to
$600,000 U.S. payable upon demand by the holder.

 

2. Overdraft Line of Credit. Overdraft line of credit between Bank of Montreal
and Smucker Foods of Canada Corp. in principal amount of $20,000,000.

 

3. Industrial Revenue Bonds. The Folger Coffee Company has indebtedness under
the following lease agreement in connection with certain Industrial Revenue
Bonds listed below.

 

  a. A Lease Agreement, dated as of June 1, 2003, between St. Tammany Parish
Economic and Industrial Development District and The Folger Coffee Company in
connection with $25,000,0000 St. Tammany Parish Economic and Industrial
Development District Taxable Revenue Bonds (The Folger Coffee Company Project)
Series 2003.



--------------------------------------------------------------------------------

4. Letters of Credit.

 

  a. As of August 30, 2013, Harris N.A. has issued nine (9) standby letters of
credit in the aggregate principal amount of US $6,948,457.

 

  b. As of August 30, 2013, Bank of Montreal has issued one (1) standby letter
of credit in the principal amount of CAD $168,398.

 

  c. As of August 30, 2013, JPMorgan Chase Bank, N.A. has issued one (1) standby
letter of credit in the principal amount of $197,076.81.

 

5. Capitalized Lease Obligations. As of July 31, 2013, The J. M. Smucker Company
had approximately $6,839,000 and Smucker Foods of Canada Corp. had approximately
$188,000 of Capitalized Lease Obligations, primarily for information technology
equipment.

 

6. Ohio Department of Development Loan. Cognovit Promissory Note dated
December 28, 2010 between the Borrower (as obligor) and the Director of
Development of the State of Ohio in principal amount outstanding as of
August 30, 2013 of approximately $1,339,000.